


Exhibit 10.1


PIPER JAFFRAY & CO.


Issuer




THE BANK OF NEW YORK MELLON
Trustee
    
SECOND AMENDED AND RESTATED INDENTURE
Dated as of April 21, 2014
    


SECURED COMMERCIAL PAPER NOTES- SERIES III



1

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
Page
Article I.
 
DEFINITIONS AND CONSTRUCTION
 
2


Section 1.01
 
Definitions.
 
2


Section 1.02
 
Rules of Construction.
 
7


Section 1.03
 
Supplements Controlling.
 
8


Article II.
 
THE SERIES III-A CP NOTES
 
8


Section 2.01
 
Form Generally.
 
8


Section 2.02
 
Denominations.
 
8


Section 2.03
 
Execution, Authentication and Delivery.
 
8


Section 2.04
 
Authenticating Agent.
 
9


Section 2.05
 
Registration of and Limitations on Transfer and Exchange of Series III-A CP
Notes.
 
10


Section 2.06
 
Mutilated, Destroyed, Lost or Stolen Series III-A CP Notes.
 
13


Section 2.07
 
Persons Deemed Owners.
 
14


Section 2.08
 
Appointment of Paying Agent.
 
14


Section 2.09
 
Access to List of Series III-A CP Noteholders' Names and Addresses.
 
14


Section 2.10
 
Cancellation.
 
15


Section 2.11
 
Book Entry Series III-A CP Notes.
 
15


Section 2.12
 
Notices to Clearing Agency.
 
16


Section 2.13
 
Definitive Series III-A CP Notes.
 
16


Section 2.14
 
Series III-A CP Note Issuance Procedures.
 
17


Section 2.15
 
Payment of Interest and Principal; Optional Redemption.
 
20


Section 2.16
 
CUSIP Numbers.
 
21


Article III.
 
REPRESENTATIONS AND COVENANTS OF ISSUER
 
21


Section 3.01
 
Representations and Warranties of the Issuer--General. The issuer hereby
represents and warrants to the Trustee and the Series III-A CP Noteholder, as of
the Closing Date:
 
21


Section 3.02
 
General Covenants of the Issuer.
 
23


Section 3.03
 
Collateral Maintenance; Substitution; Trustee Daily Collateral Reports.
 
24


Section 3.04
 
Money for Series III-A CP Note Payments to Be Held in Trust.
 
24


Section 3.05
 
Unclaimed Funds.
 
25


Section 3.06
 
Successor Substituted.
 
26


Section 3.07
 
Authorized Representative.
 
26


Article IV.
 
SATISFACTION AND DISCHARGE
 
26


Section 4.01
 
Satisfaction and Discharge.
 
26


Section 4.02
 
Application of Trust Money.
 
27


Article V.
 
DEFAULTS AND REMEDIES
 
27


Section 5.01
 
Events of Default.
 
27


Section 5.02
 
Acceleration of Maturity; Rescission and Annulment.
 
28


Section 5.03
 
Collection of Indebtedness and Suits for Enforcement by Trustee.
 
29


Section 5.04
 
Remedies.
 
30


Section 5.05
 
Optional Preservation of Trust Assets.
 
32


Section 5.06
 
Trustee May Enforce Claims Without Possession of Notes.
 
32


Section 5.07
 
Limitation on Suits.
 
32


Section 5.08
 
Unconditional Rights of Series III-A CP Noteholders to Receive Principal and
Interest.
 
33


Section 5.09
 
Restoration of Rights and Remedies.
 
33


Section 5.10
 
Rights and Remedies Cumulative.
 
33


Section 5.11
 
Delay or Omission Not Waiver.
 
33




i

--------------------------------------------------------------------------------




Section 5.12
 
Rights of Series III-A CP Noteholders to Direct Trustee.
 
34


Section 5.13
 
Waiver of Past Defaults.
 
34


Section 5.14
 
Undertaking for Costs.
 
34


Section 5.15
 
Waiver of Stay or Extension Laws.
 
35


Section 5.16
 
Sale of Trust Assets.
 
35


Section 5.17
 
Action on Notes.
 
36


Section 5.18
 
Limited Rights of Certain Series III-A CP Noteholders.
 
36


Section 5.19
 
Series III-A CP Noteholders Designation of Authorized Representative


 
36


Article VI.
 
THE TRUSTEE
 
36


Section 6.01
 
Duties of Trustee.
 
36


Section 6.02
 
Notice of Event of Default.
 
38


Section 6.03
 
Rights of Trustee.
 
28


Section 6.04
 
Not Responsible for Recitals or Issuance of Notes.
 
40


Section 6.05
 
May Hold Notes.
 
40


Section 6.06
 
Money Held in Trust.
 
40


Section 6.07
 
Compensation, Reimbursement and Indemnification.
 
40


Section 6.08
 
Replacement of Trustee.
 
41


Section 6.09
 
Successor Trustee by Merger.
 
42


Section 6.10
 
Appointment of Co‑Trustee or Separate Trustee.
 
42


Section 6.11
 
Eligibility; Disqualification.
 
43


Section 6.12
 
Representations and Covenants of Trustee.
 
44


Section 6.13
 
Trustee as Paying Agent, Registrar and Authenticating Agent.
 
44


Section 6.14
 
Liability in Agent Capacity.
 
44


Section 6.15
 
Information Sharing.
 
45


Article VII.
 
SERIES III-A CP NOTEHOLDERS' LIST AND REPORTS BY INDENTURE TRUSTEE AND ISSUER
 
45


Section 7.01
 
Issuer to Furnish Trustee Names and Addresses of Series III-A CP Noteholders.
 
45


Section 7.02
 
Preservation of Information; Communications to Series III-A CP Noteholders.
 
46


Article VIII.
 
ACCOUNTS, ACCOUNTING AND RELEASES
 
46


Section 8.01
 
Collection of Money.
 
46


Section 8.02
 
Distributions.
 
46


Section 8.03
 
Release of Trust Assets, Etc.
 
47


Section 8.05
 
Establishment of Note Account.
 
47


Article IX.
 
 SUPPLEMENTAL INDENTURES
 
47


Section 9.01
 
Supplemental Indentures Without Consent of Series III-A CP Noteholders.
 
47


Section 9.02
 
Supplemental Indentures with Consent of Series III-A CP Noteholders.
 
48


Section 9.03
 
Execution of Supplemental Indentures.
 
49


Section 9.04
 
Effect of Supplemental Indenture.
 
49


Section 9.05
 
Reference in Series III-A CP Notes to Supplemental Indentures.
 
50


Article X.
 
MISCELLANEOUS
 
50


Section 10.01
 
Form of Documents Delivered to Trustee.
 
50


Section 10.02
 
Acts of Series III-A CP Noteholders.
 
51


Section 10.03
 
Notices, Etc. to Trustee, Issuer and Issuer.
 
51


Section 10.04
 
Notices to Series III-A CP Noteholders; Waiver.
 
52


Section 10.05
 
Alternate Payment and Notice Provisions.
 
53


Section 10.06
 
Effect of Headings and Table of Contents.
 
53


Section 10.07
 
Successors and Assigns.
 
53




ii

--------------------------------------------------------------------------------




Section 10.08
 
Separability.
 
53


Section 10.09
 
Benefits of Indenture.
 
53


Section 10.10
 
Legal Holidays.
 
54


Section 10.11
 
Governing Law.
 
54


Section 10.12
 
Counterparts.
 
54


Section 10.13
 
Issuer Obligation.
 
54


Section 10.14
 
No Petition.
 
54


Section 10.15
 
Force Majeure.
 
55


EXHIBIT A - FORM OF MASTER SERIES III-A CP NOTE
 
56


EXHIBIT B - FORM OF INVESTOR REPRESENTATION LETTER FOR SERIES III-A CP NOTES
 
57


EXHIBIT C - FORM OF NOTICE OF EXCLUSIVE CONTROL
 
60


EXHIBIT D - FORM OF ISSUANCE NOTICE
 
61


EXHIBIT E - FORM OF DAILY COLLATERAL REPORT
 
63


EXHIBIT F - FORM OF COLLATERAL ACCOUNT CONTROL AGREEMENT
 
64


EXHIBIT G - FORM OF INVESTOR REPRESENTATION DESIGNATION
 
65






iii

--------------------------------------------------------------------------------




This SECOND AMENDED AND RESTATED INDENTURE is dated as of April 21, 2014 (as
amended, supplemented or restated from time to time, this “Indenture”), between
PIPER JAFFRAY & CO., a corporation organized under the laws of the State of
Delaware (the “Issuer”), and THE BANK OF NEW YORK MELLON, a New York banking
corporation, as indenture trustee (the “Trustee”).
WITNESSETH:
WHEREAS, the Issuer and the Trustee have previously entered into an Indenture,
dated as of April 1, 2013 (the “Original Indenture” and collectively with the
Original Indenture, the “Indenture”), which Indenture was amended and restated
on April 30, 2013, pursuant to which Series III-A CP Notes in the principal
amount of $1,000,000 as of the date hereof are outstanding and hereby wish to
amend and restate the Indenture and are executing and delivering this Indenture
in order to provide for the continued issuance by the Issuer of the Series III-A
CP Notes; and
WHEREAS, Trustee and Issuer each have executed a Letter of Representations (the
“Letter of Representations”, which term shall include the procedures referred to
therein) with the Issuer and the initial Clearing Agency, The Depository Trust
Company (“DTC”) and a Certificate Agreement (the “Certificate Agreement”) with
DTC which establish, among other things, the procedures to be followed by
Trustee in connection with the issuance and custody of Book-Entry Series III-A
CP Notes.
WHEREAS, The Bank of New York Mellon, as Securities Intermediary and, in its
capacity as Trustee hereunder, as Secured Party, and Issuer, as Pledgor, each
have executed a Collateral Account Control Agreement, dated as of April 1, 2013,
whereby the Securities Intermediary established and maintains the Collateral
Account (as defined herein).
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
GRANTING CLAUSES
To secure payment and performance of the Series III-A CP Notes and other
obligations of the Issuer under this Indenture, the Issuer hereby
unconditionally grants, transfers, assigns, sets over, pledges and conveys to
the Trustee, as Trustee and Secured Party, for the exclusive benefit of the
Holders of the Series III-A CP Notes, subject to the terms of this Indenture and
the Collateral Account Control Agreement (pursuant to which the Securities
Intermediary will take instructions from the Pledgor or the Secured Party, as
specified therein) a continuing security interest in and a lien on all of the
Issuer's right, title and interest in and to all assets held by the Securities
Intermediary pursuant to the Collateral Account Control Agreement, including
without limitation (a) all investment property held in the Collateral Account
whether now or hereafter existing, including all payments of principal and
interest received, collected or otherwise recovered on such investment property
and all other proceeds received in respect of such investment property, (b) all
cash, instruments or other property that are held or required to be deposited in
the Collateral Account, including all investments made with funds in the
Collateral Account, and (c) all proceeds of the

1

--------------------------------------------------------------------------------




conversion, voluntary or involuntary, of any of the foregoing into cash or other
liquid assets, including, without limitation, all insurance proceeds and
condemnation awards (collectively, the “Collateral”). The foregoing Grants are
made in trust to secure the Series III-A CP Notes equally and ratably without
prejudice, priority or distinction between any Series III-A CP Note and any
other Series III-A CP Notes, except as expressly provided in this Indenture and
to secure (i) the payment of all amounts due on the Series III-A CP Notes in
accordance with their terms, (ii) the payment of all other sums payable under
this Indenture and (iii) compliance with the provisions of this Indenture, all
as provided herein (the “Secured Obligations”).
The Trustee acknowledges such Grants, accepts the trusts hereunder in accordance
with the provisions of this Indenture and agrees to perform the duties herein
required to the end that the interests of the Holders of the Series III-A CP
Notes may be adequately and effectively protected.
Article I.
DEFINITIONS AND CONSTRUCTION
Section 1.01    Definitions.
As used in this Indenture and unless otherwise defined herein, capitalized terms
used in this Indenture shall have the meanings assigned to them in the
Collateral Account Control Agreement, the form of which is attached hereto as
Exhibit F.
"Act” or “Act of the Series III-A CP Noteholders” has the meaning specified in
Section 10.02 of this Indenture.
"Affiliate” means, with respect to a particular Person, (a) any Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person, or (b) any Person who is a director or officer or
general partner (i) of such Person, (ii) of any subsidiary of such Person, or
(iii) of any Person described in clause (a) above. For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (i) to
vote 5% or more of the securities having ordinary voting power to elect the
directors of such Person, or (ii) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.
“Authorized Representative” has the meaning specified in Section 3.07 of this
Indenture.
"Basic Documents” means this Trust Indenture and the Collateral Account Control
Agreement.
“Book Entry Series III-A CP Notes” means beneficial interests in Notes
designated as “Book Entry Series III-A CP Notes” in this Indenture, ownership
and transfers of which shall be evidenced or made through book entries by a
Clearing Agency as described in Section 2.11; provided, that after the
occurrence of a condition whereupon Definitive Series III-A CP Notes are to be
issued to Note Owners, such Book Entry Series III-A CP Notes shall no longer be
“Book Entry Series III-A CP Notes.”

2

--------------------------------------------------------------------------------




“Business Day” means any day on which the Trustee and the appropriate
depositories are open for business.
“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act, as amended. As of the Closing Date,
the Clearing Agency shall be The Depository Trust Company.
“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book entry transfers and pledges of securities deposited with the Clearing
Agency.
“Closing Date” means each date of issuance of Series III-A CP Notes.
“Collateral” has the meaning specified in the Granting Clauses herein.
“Collateral Account” means custodial account number PJH019, established and
maintained by the Securities Intermediary under the Collateral Account Control
Agreement.
“Collateral Account Control Agreement” means, the Collateral Account Control
Agreement, dated as of April 1, 2013, among The Bank of New York Mellon as
Trustee, as Secured Party and, The Bank of New York Mellon, as Securities
Intermediary, and the Issuer, as Pledgor, as the same may be amended,
supplemented, restated or otherwise modified from time to time.
“Corporate Trust Office” means the principal office of the Trustee at which at
any particular time its corporate trust business shall be administered, which
office at the date of the execution of this Indenture is located at
The Bank of New York Mellon
101 Barclay Street, Floor 7 West
New York, New York, New York, 10286
Attention:    Corporate Trust Administration
Dealing and Trading.


“Daily Collateral Report” means a report provided by the Trustee pursuant to
Section 3.03, containing the information required in Exhibit E hereto.
"Definitive Series III-A CP Note” means a Series III-A CP Note in the form of a
registered, physical certificated security issued or endorsed directly to the
Holder thereof.
“Designated Officer” shall mean an officer of the Trustee charged with the
administration of this Indenture.
“Dollars”, “$” or “U.S. $” means United States dollars and, where the context
requires, means Dollars paid and/or held in the form of cash monies or
dollar-denominated commercial deposit accounts.
“DTC” has the meaning specified in the Preamble to this Indenture.

3

--------------------------------------------------------------------------------




“Eligible Collateral” has the meaning specified in Article 1 and Schedule I of
the Collateral Account Control Agreement.
“Event of Default” has the meaning specified in Section 5.01 of this Indenture.
“Interest Accrual Period” means, with respect to any interest-bearing Series
III-A CP Notes, on any Interest Payment Date, the period from and including the
preceding Interest Payment Date (or, in the case of the first Payment Date
occurring after the related Closing Date, such Closing Date) to and excluding
such Payment Date, in each case calculated on the basis of actual number of days
over 360 days, subject to Section 10.10.
“Interest Payment Date” means the fifteenth day of each calendar month or, if
such fifteenth day is not a Business Day, the next succeeding Business Day,
commencing April 2012.
“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.
“Issuance Notice” means the notice required to be provided by the Issuer to the
Trustee pursuant to Section 2.14(c) of this Indenture.
“Issuer” means Piper Jaffray & Co., a Delaware corporation.
“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, participation or equity interest, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and includes the filing of any financing
statement under the UCC (other than any such financing statement filed for
informational purposes only) or comparable law of any jurisdiction to evidence
any of the foregoing.
“Majority of Series III-A CP Noteholders” or “Majority Series III-A CP
Noteholders”, means the Holders of Series III-A CP Notes evidencing in the
aggregate more than 50% of the Outstanding amount of the Series III-A CP Notes.
“Margin Percentage” shall have the meaning specified in Article I of the
Collateral Account Control Agreement.
“Margin Value” shall have the meaning specified in Article 1 of the Collateral
Account Control Agreement.
“Margin Value Deficiency” means the excess of the Obligation Amount over the
Margin Value.
“Master Series III-A CP Note” has the meaning specified in Section 2.01 of this
Indenture.

4

--------------------------------------------------------------------------------




“Maturity Date” means, as to each Series III-A CP Note, the Maturity Date set
forth on the face thereof; provided, however, the Maturity Date of a Series
III-A CP Note shall not be greater than 270 days or less than 27 days after the
related Closing Date; and further provided that a Maturity Date must be on a
Business Day.
“Note Account” means the account of that name established pursuant to Section
8.05 of this Indenture.
“Notice of Exclusive Control” has the meaning set forth in Article 1 of the
Collateral Account Control Agreement.
‘Obligation Amount” has the meaning specified in Article 1 of the Collateral
Account Control Agreement.
“Officer’s Certificate” means a certificate signed by the Chief Executive
Officer, the President, the Chief Financial Officer, the Treasurer or any
Assistant Treasurer of the relevant party and delivered to the Trustee.
“Opinion of Counsel” means a written opinion reasonably acceptable to the party
to whom the opinion is directed. of counsel, who may be counsel for or an
employee of the Person providing the opinion.
“Outstanding” as of any date of determination and with respect to Series III-A
CP Notes, refers to all Series III-A CP Notes theretofore authenticated and
delivered under this Indenture, except:
(i)    Series III-A CP Notes theretofore cancelled or delivered for
cancellation, as specified in this Indenture;
(ii)    Series III-A CP Notes or portions thereof for which payment or
redemption money in the necessary amount has been theretofore deposited as
specified in this Indenture;
(iii)    Series III-A CP Notes in exchange for or in lieu of which other Series
III-A CP Notes have been authenticated and delivered pursuant to this Indenture,
unless proof is presented to the Trustee that any such Series III-A CP Notes are
held by a holder in due course; and
(iv)    Series III-A CP Notes alleged to have been destroyed, lost or stolen and
for which replacement Series III-A CP Notes have been issued as provided for in
this Indenture.
“Paying Agent” means any paying agent appointed pursuant to Section 2.08 of this
Indenture, and shall initially be the Trustee.
“Payment Date” means each Interest Payment Date and each Maturity Date.
“Permitted Lien” means with respect to the Collateral, Liens in favor of the
Trustee pursuant to this Indenture.

5

--------------------------------------------------------------------------------




“Person” means any legal person, including any individual, corporation,
partnership, limited liability company, joint venture, association, joint‑stock
company, trust, unincorporated organization, governmental entity or other entity
of similar nature.
“Record Date” means the Business Day immediately preceding a Payment Date or
Interest Payment Date .
“Relevant UCC State” means each jurisdiction in which the filing of a UCC
financing statement is necessary to perfect the ownership interest of the Issuer
pursuant to the security interest granted to the Issuer or the Trustee.
“Secured Obligations” has the meaning assigned in the granting clauses of this
Indenture.
“Securities Act” means the Securities Act of 1933, as amended.
“Securities Intermediary” has the meaning specified in the Collateral Account
Control Agreement.
“Series III-A CP Note Interest” means, with respect to any interest-bearing
Series III-A CP Note, the interest payable in respect of such Series III-A CP
Notes (as calculated in accordance with Section 2.15 hereof and payable pursuant
to Section 8.02 of this Indenture), including any interest remaining unpaid from
any prior Interest Payment Date.
“Series III-A CP Note Principal” means principal payable in respect of the
Series III-A CP Notes pursuant to Section 8.02 of this Indenture.
“Series III-A CP Note Rate” means with respect to each Series III-A CP Note, the
rate set by the Issuer at the time of issuance thereof, which rate shall be
communicated to the Trustee by the Issuer in its Issuance Notice.
“Series III-A CP Note Register” means the register maintained pursuant to
Section 2.05(a) of this Indenture, providing for the registration of the Series
III-A CP Notes and transfers and exchanges thereof.
“Series III-A CP Noteholder or Holder” means the Person in whose name a Series
III-A CP Note is registered in the Series III-A CP Note Register.
“Series III-A CP Notes” means the Issuer’s Secured Commercial Paper Notes,
issued pursuant to Section 2.01 of this Indenture and authenticated by the
Trustee substantially in the form attached hereto as Exhibit A.
“Series III-A CP Note Owner or Owner” means with respect to a Book Entry Series
III-A CP Note, the Person that is the beneficial owner of such Book Entry Series
III-A CP Note, as reflected on the books of the Clearing Agency or on the books
of a Person maintaining an account with such Clearing Agency (directly as a
Clearing Agency Participant or as an indirect participant, in each case in
accordance with the rules of such Clearing Agency), and with respect to a
Definitive Series

6

--------------------------------------------------------------------------------




III-A CP Note, the Person that is the registered owner of such Series III-A CP
Note as reflected in the Note Register.
“Transfer” means to transfer, sell, exchange, pledge, hypothecate, participate,
or otherwise assign, in whole or in part.
“Transfer Agent and Registrar” has the meaning specified in Section 2.05 of this
Indenture.
“Trustee” means The Bank of New York Mellon, in its capacity as indenture
trustee under this Indenture, or any successor trustee appointed as provided
therein.
“UCC” means the Uniform Commercial Code, as amended from time to time, as in
effect in the applicable jurisdiction.
Section 1.02    Rules of Construction.
Except as otherwise expressly provided in this Indenture or unless the context
otherwise clearly requires:
(a)
Defined terms include, as appropriate, all genders and the plural as well as the
singular. References to designated articles, sections, and other subdivisions of
this Indenture, such as “Section 2.04(a),” refer to the designated article,
section, or other subdivision of this Indenture as a whole and to all
subdivisions of the designated article, section, or other subdivision. The words
“herein,” “hereof,” “hereto,” “hereunder” and other words of similar import
refer to this Indenture as a whole and not to any particular article, section,
or other subdivision of this Indenture.

(b)
Any term that relates to a document or a statute, rule or regulation includes
any amendments, modifications, supplements or any other changes that may have
occurred since the document, statute or rule came into being, including changes
that occur after the date of this Indenture.

(c)
Any party may execute any of its obligations under this Indenture either
directly or through others, and the right to cause something to be done rather
than doing it directly shall be implicit in every requirement under this
Indenture; provide that any such party shall remain responsible to the other
party hereto for the proper performance of its obligations hereunder.

(d)
The term “including” and all its variations mean “including but not limited to.”
Except when used in conjunction with the word “either,” the word “or” is always
used inclusively (for example, the phrase “A or B” means “A or B or both,” not
“either A or B but not both”).

(e)
All accounting terms used in an accounting context shall be construed in
accordance with generally accepted accounting principles as in effect in the
United States. Capitalized terms used in this Indenture without definition that
are defined in the Uniform Commercial Code are used in this Indenture as defined
in the Uniform Commercial Code.


7

--------------------------------------------------------------------------------




(f)
In the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to” or
“until” mean “to but excluding.”

Section 1.03    Supplements Controlling.
If a conflict exists between the provisions of this Indenture and any
Supplement, the provisions of the Supplement shall be controlling.
Article II.
THE SERIES III-A CP NOTES
Section 2.01    Form Generally.
The Notes shall be designated as the “Piper Jaffray Secured Series III-A CP
Notes.” The Notes, together with the Trustee’s certificate of authentication,
shall be in substantially the forms set forth in Exhibit A with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture, and may have such letters, numbers or other marks
of identification and such legends or endorsements placed thereon as may,
consistently herewith, be determined by the officers executing such Series III-A
CP Notes, as evidenced by their execution of the Series III-A CP Notes. Any
portion of the text of any Series III-A CP Note may be set forth on the reverse
thereof, with an appropriate reference thereto on the face of the Series III-A
CP Note.
The Definitive Series III-A CP Notes and the global certificate (“Master Series
III-A CP Note”) representing the Book Entry Series III-A CP Notes shall be
typewritten, printed, lithographed or engraved or produced by any combination of
these methods (with or without steel engraved borders), all as determined by the
officers executing such Series III-A CP Notes, as evidenced by their execution
of such Series III-A CP Notes.
Each Series III-A CP Note shall be dated the date of its authentication. The
terms of the Series III-A CP Notes set forth in Exhibit A are part of the terms
of this Indenture.
Section 2.02    Denominations.
The Series III-A CP Notes shall be issued in minimum amounts of $100,000 and
integral multiples of $5,000 in excess thereof. Series III-A CP Notes shall be
issued without coupons attached. Issuances of the Series III-A CP Notes will not
be permitted in principal amounts less than $1,000,000.
Section 2.03    Execution, Authentication and Delivery.
Each Series III-A CP Note shall be executed by manual or facsimile signature by
an Authorized Representative of the Issuer and shall be authenticated by the
Trustee at the written direction of an Authorized Representative of the Issuer.

8

--------------------------------------------------------------------------------




Series III-A CP Notes bearing the manual or facsimile signature of an individual
who was, at the time when the signature was affixed, authorized to sign on
behalf of the Issuer shall not be rendered invalid notwithstanding the fact that
the individual ceased to be so authorized prior to the authentication and
delivery of the Series III-A CP Notes or does not hold that office at the date
of issuance of the Series III-A CP Notes.
No Series III-A CP Note shall be entitled to any benefit under this Indenture or
be valid for any purpose unless a certificate of authentication appears on the
Series III-A CP Note substantially in the form provided for in this Indenture
executed by the Trustee by the manual signature of a duly authorized signatory.
The certificate of authentication upon any Series III-A CP Note shall be
conclusive evidence, and the only evidence, that that Series III-A CP Note has
been duly authenticated and delivered.
The Issuer will from time to time to the extent it determines to issue
Definitive Series III-A CP Notes, furnish to the Trustee an adequate supply of
Series III-A CP Notes. Definitive Series III-A CP Notes, if any, shall be in
substantially the form agreed upon by the Issuer and the Trustee and shall be
serially numbered and shall have been executed by manual or facsimile signature
of an Authorized Representative (as hereafter defined), but shall otherwise be
uncompleted. Book-Entry Series III-A CP Notes shall be represented by a single
Master Series III-A CP Notes substantially in the form attached hereto as
Exhibit A and which shall be executed by manual or facsimile signature by an
Authorized Representative in accordance with the Letter of Representations.
Pending receipt of instructions pursuant to this Agreement, the Trustee will
hold the Master Series III-A CP Note in safekeeping for the account of the
Issuer or the Clearing Agency, as the case may be, in accordance with Trustee’s
customary practice and the requirements of the Certificate Agreement.
Each Definitive Series III-A CP Note or Master Series III-A CP Note delivered to
the Trustee shall be accompanied by a letter from the Issuer, as the case may
be, identifying the Definitive Series III-A CP Note or Master Series III-A CP
Note(s) transmitted therewith, and the Trustee shall acknowledge receipt of such
Definitive Series III-A CP Note(s) or Master Series III-A CP Note(s) on the copy
of such letter or pursuant to some other form of written receipt deemed
appropriate by the Trustee at the time of delivery to the Trustee of such
Definitive Series III-A CP Note(s) or Master Series III-A CP Note(s). Pending
the issuance of Definitive Series III-A CP Notes as provided in Section 2.13 of
this Indenture, all Definitive Series III-A CP Notes and Master Series III-A CP
Note(s) delivered to the Trustee shall be held by the Trustee for the account of
the Issuer or the Clearing Agency, as the case may be, for safekeeping in
accordance with the Trustee’s customary practice and the requirements of the
Certificate Agreement.
Section 2.04    Authenticating Agent.
(a)
The Trustee may appoint authenticating agents (who must be Designated Officers
of the Trustee) for the Series III-A CP Notes. Any authenticating agent shall be
authorized to act on behalf of the Trustee in authenticating the Series III-A CP
Notes in connection with the issuance, delivery, registration of transfer,
exchange or repayment of the Series III-A CP Notes. Whenever reference is made
in this Indenture to the authentication of Series III-A CP Notes by the Trustee
or the Trustee's certificate of authentication, that reference includes


9

--------------------------------------------------------------------------------




authentication on behalf of the Trustee by an authenticating agent and a
certificate of authentication executed on behalf of the Trustee by an
authenticating agent. Each authenticating agent must be acceptable to the
Issuer.
(b)
Any institution succeeding to the corporate agency business of an authenticating
agent shall continue to be an authenticating agent without the execution or
filing of any power or any further act on the part of the Trustee or the
authenticating agent.

(c)
An authenticating agent may at any time resign by giving written notice of
resignation to the Trustee and to the Issuer. The Trustee may at any time
terminate the agency of an authenticating agent by giving notice of termination
to that authenticating agent and to the Issuer.

(d)
The Issuer agrees to pay to each authenticating agent from time to time
reasonable compensation for its services under this Section.

(e)
The provisions of Sections 6.01 and 6.04 shall be applicable to any
authenticating agent.

(f)
Pursuant to an appointment made under this Section, the Series III-A CP Notes
may be endorsed using, in lieu of or in addition to the Trustee's certificate of
authentication, an alternative certificate of authentication in substantially
the following form:

“This is one of the Series III-A CP Notes described in the within‑mentioned
Indenture.
______________________________
as Authenticating Agent
for the Trustee


By:_____________________________
Authorized Signatory”
Dated: __________________________


Section 2.05    Registration of and Limitations on Transfer and Exchange of
Series III-A CP Notes.
(a)    The Issuer shall cause to be kept a register (the “Series III-A CP Note
Register”) in which, subject to such reasonable regulations as it may prescribe
and the restrictions on transfers of the Series III-A CP Notes as provided
herein, a transfer agent and registrar (the “Transfer Agent and Registrar”)
shall provide for the registration of the Series III-A CP Notes and of transfers
and exchanges of the Series III-A CP Notes. The Transfer Agent and Registrar
shall initially be the Trustee, and the Series III-A CP Note Register shall
initially be kept at the office of the Trustee. Unless the context requires
otherwise, any reference in this Indenture to the Transfer Agent and Registrar
shall include any co‑transfer agent and registrar appointed by the Trustee.
The Trustee shall be permitted to resign as Transfer Agent and Registrar upon 30
days' written notice to the Issuer and the Series III-A CP Noteholders;
provided, however, that such

10

--------------------------------------------------------------------------------




resignation shall not be effective and the Trustee shall continue to perform its
duties as Transfer Agent and Registrar until the Issuer at its own expense has
appointed a successor Transfer Agent and Registrar reasonably acceptable to the
Trustee. If, after the date hereof, a Person other than the Trustee is appointed
by the Issuer as Transfer Agent and Registrar, the Issuer shall give the Trustee
prompt written notice of that appointment and of the location, and any change in
the location, of the Series III-A CP Note Register. The Trustee may inspect the
Series III-A CP Note Register at all reasonable times and obtain copies of it,
and the Trustee may conclusively rely upon a certificate executed by the
Transfer Agent and Registrar as to the names, addresses and taxpayer
identification numbers of the Series III-A CP Noteholders and the principal
balances and numbers of the Series III-A CP Notes.
Upon surrender for registration of transfer of any Series III-A CP Note at any
office or agency of the Transfer Agent and Registrar maintained for such
purpose, the Issuer shall execute, and the Trustee shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Series III-A CP Notes in any authorized denominations of like aggregate
principal balance.
At the option of a Series III-A CP Noteholder, Series III-A CP Notes may be
exchanged for other Series III-A CP Notes in any authorized denominations of
like aggregate principal balance, upon surrender of the Series III-A CP Notes to
be exchanged at any office or agency of the Transfer Agent and Registrar
maintained for such purpose. Whenever any Series III-A CP Note is so surrendered
for exchange, the Issuer shall execute, and the Trustee shall authenticate and
deliver, the Series III-A CP Notes which the Series III-A CP Noteholder making
the exchange is entitled to receive.
All Series III-A CP Notes issued upon any registration of transfer or exchange
of Series III-A CP Notes shall evidence the same obligations and the same debt,
and their Holders shall be entitled to the same rights and privileges under this
Indenture, as the surrendered Series III-A CP Notes or the Holders thereof, as
applicable.
Every Series III-A CP Note presented or surrendered for registration of transfer
or exchange shall be duly endorsed by, or be accompanied by (i) a written
instrument of transfer in a form satisfactory to the Transfer Agent and
Registrar and duly executed by, its Holder or any attorney‑in‑fact thereof duly
authorized in writing, (ii) any representation letters or certifications
required by the Series III-A CP Notes and (iii) any other documents reasonably
required by the Transfer Agent and Registrar. Each Series III-A CP Noteholder
must satisfy all transfer restrictions set forth in the Series III-A CP Notes.
Each Series III-A CP Note shall be registered at all times as herein provided,
and any transfer or exchange of such Series III-A CP Note shall be valid for
purposes hereunder only upon registration of such transfer or exchange by the
Transfer Agent and Registrar as provided herein. Payments on any Payment Date
shall be made to Series III-A CP Noteholders of record on the immediately
preceding Record Date.
No service charge shall be made for any registration of transfer or exchange of
Series III-A CP Notes, but the Transfer Agent and Registrar or any co‑transfer
agent and registrar may require

11

--------------------------------------------------------------------------------




payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any transfer or exchange of the Series III-A CP
Notes.
(b)    The Transfer Agent and Registrar shall at all times maintain in The City
of New York, an office or offices or agency or agencies where Series III-A CP
Notes may be surrendered for registration of transfer or exchange.
(c)    No Series III-A CP Note may be offered, sold, delivered or transferred
(including, without limitation, by pledge or hypothecation) except to Qualified
Institutional Buyers (“QIBs”) and Qualified Purchasers (“QPs”) (each, as defined
in Exhibit B hereto), in each case purchasing for their own account. Each Series
III-A CP Note shall bear a restrictive legend to the foregoing effect
substantially in the form of the legends on the face of the form of Series III-A
CP Note at Exhibit A.
(d)    Each Prospective Owner shall represent and warrant in writing in
substantially the form set forth in Exhibit B hereto, to the Issuer, Indenture
Trustee and the Series III-A CP Note Registrar and any of their respective
successors that:
(i)    Such Person is duly authorized to purchase such Series III-A CP Notes and
its purchase of investments having the characteristics of such Series III-A CP
Notes is authorized under, and not directly or indirectly in contravention of,
any law, charter, trust instrument or other operative document, investment
guidelines or list of permissible or impermissible investments that is
applicable to the investor; and
(ii)    Such Person understands that each holder of such Series III-A CP Note,
by virtue of its acceptance thereof, assents to the terms, provisions and
conditions of this Indenture.
(e)    Each Prospective Owner of a Series III-A CP Note shall represent and
warrant in writing, in substantially the form set forth in Exhibit B hereto, as
applicable, to the Issuer, the Indenture Trustee and the Series III-A CP Note
Registrar and any of their respective successors that:
(i)    Such Person is a QIB or QP and is acquiring such Series III-A CP Note for
its own account or for the account of one or more QIBs or QPs for whom it is
authorized to act; and
(ii)    Such Person understands that such Series III-A CP Notes have not been
registered under the Securities Act, and that, if in the future it decides to
offer, resell, pledge or otherwise transfer such Series III-A CP Notes, such
Series III-A CP Notes may be offered, resold, pledged or otherwise transferred
only to a person whom the seller reasonably believes is a QIB or QP that is
purchasing such Notes for its own account or for the account of a QIB or QP, in
each case in compliance with the requirements of this Indenture.
(f)    In the event that a Series III-A CP Note is transferred to a Person that
does not meet the requirements of this Section 2.05, such transfer shall be of
no force and effect, shall be void ab initio, and shall not operate to transfer
any rights to such Person, notwithstanding any instructions to the contrary to
the Issuer, the Trustee or any intermediary; and neither the Indenture Trustee
nor

12

--------------------------------------------------------------------------------




the Issuer shall make any payments on such Note for as long as such Person is
the Series III-A CP Noteholders of such Series III-A CP Note.
(g)    Each Holder of a Series III-A CP Note (or Note Owner) desiring to effect
such a transfer shall, and does hereby agree to, indemnify the Issuer and the
Trustee against any liability that may result if the transfer is not so exempt
or is not made in accordance with federal and state securities laws and any
other restrictions specified in this Section 2.05. Each holder of a Book-Entry
Series III-A CP Note shall be deemed to have consented to such transfer
restrictions.
(h)    The Trustee shall cause each Series III-A CP Note to contain a legend
substantially similar to the applicable legend provided in Exhibit A hereto
stating that transfer of such Notes is subject to certain restrictions as set
forth herein.
(i)    Any purported transfer of a Series III-A CP Note (or any interest
therein) not in accordance with this Section 2.05 shall be null and void and
shall not be given effect for any purpose hereunder.
(j)    Neither the Trustee nor the Issuer will have the ability to monitor
transfers of the Series III-A CP Notes while they are in book-entry form and
neither will have any liability for transfers of Book-Entry Series III-A CP
Notes in violation of any of the transfer restrictions described in this Section
2.05.
Section 2.06    Mutilated, Destroyed, Lost or Stolen Series III-A CP Notes.
If (a) the Trustee receives evidence to its reasonable satisfaction of the
destruction, loss or theft of any Series III-A CP Note, and there is delivered
to the Trustee such security or indemnity as may be required by it to hold the
Issuer, the Transfer Agent and Registrar and the Trustee harmless or (b) any
mutilated Series III-A CP Note is surrendered to the Trustee, then, in the
absence of notice to the Issuer, the Transfer Agent and Registrar or the Trustee
that the Series III-A CP Note has been acquired by a bona fide purchaser, the
Issuer shall execute, and the Trustee shall authenticate and deliver, in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen Series
III-A CP Note, a replacement Series III-A CP Note of like tenor (including the
same date of issuance) and principal amount, bearing a number not
contemporaneously outstanding.
However, if the mutilated, destroyed, lost or stolen Series III-A CP Note shall
have become or within seven days shall be due and payable, or shall have been
selected or called for redemption, instead of issuing a replacement Series III-A
CP Note, the Issuer may pay the Series III-A CP Note without its surrender,
except that any mutilated Series III-A CP Note shall be surrendered. If a bona
fide purchaser of the original Series III-A CP Note in lieu of which a
replacement Series III-A CP Note was issued (or payment was made) presents for
payment the original Series III-A CP Note, the Issuer and the Trustee shall be
entitled to recover the replacement Series III-A CP Note (or the payment) from
the Person to whom it was delivered or any Person taking the replacement Series
III-A CP Note from the Person to whom the replacement Series III-A CP Note was
delivered or any assignee of that Person, except a bona fide purchaser.

13

--------------------------------------------------------------------------------




Upon the issuance of any replacement Series III-A CP Note under this Section,
the Issuer may require the payment by the Holder of the Series III-A CP Note of
a sum sufficient to cover any tax or other governmental charge that may be
imposed on that issuance and any other reasonable expenses (including the fees
and expenses of the Trustee or the Transfer Agent and Registrar) connected with
that issuance.
Every replacement Series III-A CP Note issued pursuant to this Section in
replacement of any mutilated, destroyed, lost or stolen Series III-A CP Note
shall constitute complete and indefeasible evidence of a claim against the
Issuer secured by the lien of this Indenture, as if originally issued, whether
or not the destroyed, lost or stolen Series III-A CP Note shall be found at any
time, and shall be entitled to all the benefits of this Indenture equally and
proportionately with any other duly issued Series III-A CP Notes.
The provisions of this Section are exclusive and shall preclude all other rights
and remedies regarding the replacement or payment of mutilated, destroyed, lost
or stolen Series III-A CP Notes.
Section 2.07    Persons Deemed Owners.
Prior to due presentation for registration of transfer of any Series III-A CP
Note, the Issuer, the Trustee and any agent of the Issuer or the Trustee shall
treat the Person in whose name any Series III-A CP Note is registered as the
owner of that Series III-A CP Note for the purpose of receiving distributions
pursuant to the terms herein and for all other purposes whatsoever. Neither the
Issuer, the Trustee, nor any agent of the Issuer or the Trustee shall be
affected by any notice to the contrary.
Section 2.08    Appointment of Paying Agent.
The Trustee shall always be a Paying Agent for the Series III-A CP Notes (and
the Trustee hereby accepts its appointments as a Paying Agent hereunder). The
Issuer may appoint additional Paying Agents and may vary or terminate the
appointment of any Paying Agent other than the Trustee. Any additional Paying
Agent appointed by the Issuer shall be a bank or other financial institution
which, on the date of appointment, has short‑term debt ratings of at least “P‑1”
from Moody’s and “A‑1” from Standard & Poor's.
Notice of all changes in the identity or specified office of a Paying Agent
shall be delivered promptly to the Series III-A CP Noteholders by the Issuer.
Section 2.09    Access to List of Series III-A CP Noteholders' Names and
Addresses.
(a)    The Transfer Agent and Registrar shall furnish or cause to be furnished
to the Issuer, the Trustee, any Owner or any Paying Agent requesting it a list
of the names and addresses of the Series III-A CP Noteholders within five
Business Days after receipt by the Transfer Agent and Registrar of a written
request therefor from that Person; provided, however, that in the case of a
person claiming to be an Owner requesting a list of such names and addresses the
Transfer Agent and Registrar shall not furnish such list until the Issuer shall
have authorized release of such list and the Trustee shall have no liability for
such release or the identity of the requesting person.

14

--------------------------------------------------------------------------------




(b)    Every Series III-A CP Noteholder, by receiving and holding a Series III-A
CP Note, agrees that none of the Issuer, the Trustee, the Transfer Agent and
Registrar nor any of their respective agents and employees shall be held
accountable for the disclosure of any information as to the names and addresses
of the Series III-A CP Noteholders pursuant to clause (a) above.
Section 2.10    Cancellation.
All Series III-A CP Notes surrendered for payment, registration of transfer,
exchange, or redemption shall be delivered to the Trustee and promptly canceled
by it in accordance with its customary procedures. The Issuer may at any time
deliver to the Trustee for cancellation any Series III-A CP Notes previously
authenticated and delivered that the Issuer may have acquired in any lawful
manner. All Series III-A CP Notes so delivered shall be promptly canceled by the
Trustee in accordance with its customary procedures. No Series III-A CP Notes
shall be authenticated in lieu of or in exchange for any Series III-A CP Notes
canceled as provided in this Section, except as expressly permitted by this
Indenture. All canceled Series III-A CP Notes held by the Trustee shall be
disposed of by it in its customary manner unless the Issuer directs by a timely
order that they be returned to it. Promptly upon the written request of the
Issuer, Trustee shall cancel and return to the Issuer issued Certificated Series
III-A CP Notes in its possession at the time of such request.
Section 2.11.    Book Entry Series III-A CP Notes.
The Series III-A CP Notes will be issued in the form of typewritten Notes or
Master Series III-A CP Notes representing Book Entry Series III-A CP Notes, to
be delivered to, or to the Trustee, as custodian for, the Clearing Agency, by,
or on behalf of, the Issuer. The Book Entry Series III-A CP Notes shall be
registered initially on the Note Register in the name of Cede & Co., the nominee
of the Clearing Agency, and no Owner of Book Entry Series III-A CP Notes thereof
will receive a Definitive Series III-A CP Note representing such Series III-A CP
Note Owner’s interest in such Book-Entry Note, except as provided in Section
2.13. Unless and until definitive, fully registered Notes (the “Definitive
Series III-A CP Notes”) have been issued to such Owners of Book Entry Series
III-A CP Notes pursuant to Section 2.13:
(i)    the provisions of this Section shall be in full force and effect;
(ii)    the Note Registrar, the Trustee and the Issuer shall be entitled to deal
with the Clearing Agency for all purposes of this Indenture (including the
payment of principal of and interest on the Book Entry Series III-A CP Notes and
the giving of instructions or directions hereunder) as the sole holder of the
Book Entry Series III-A CP Notes, and shall have no obligation to the Owners of
Book Entry Series III-A CP Notes;
(iii)    to the extent that the provisions of this Section conflict with any
other provisions of this Indenture, the provisions of this Section shall
control;
(iv)    the rights of Owners of Book Entry Series III-A CP Notes shall be
exercised only through the Clearing Agency and shall be limited to those
established by law and agreements between such Owners of Book Entry Series III-A
CP Notes and the Clearing Agency and/or the Clearing

15

--------------------------------------------------------------------------------




Agency Participants pursuant to the Note Depository Agreement. Unless and until
Definitive Series III-A CP Notes are issued pursuant to Section 2.13, neither
the Trustee nor the Note Registrar shall register any transfer of a beneficial
interest in a Book-Entry Note; and the initial Clearing Agency will make book
entry transfers among the Clearing Agency Participants and receive and transmit
payments of principal of and interest on the Book Entry Series III-A CP Notes to
such Clearing Agency Participants; and
(v)    whenever this Indenture requires or permits actions to be taken based
upon instructions or directions of Holders of Notes evidencing a specified
percentage of the Outstanding balance of the Notes, the Clearing Agency shall be
deemed to represent such percentage only to the extent that it has received
instructions to such effect from Owners of Book Entry Series III-A CP Notes
and/or Clearing Agency Participants owning or representing, respectively, such
required percentage of the beneficial interest in the Book Entry Series III-A CP
Notes and has delivered such instructions to the Trustee.
Section 2.12    Notices to Clearing Agency.
Whenever a notice or other communication to the Series III-A CP Noteholders is
required under this Indenture, unless and until Definitive Series III-A CP Notes
shall have been issued to such Owners of Book Entry Series III-A CP Notes
pursuant to Section 2.13, the Trustee shall give all such notices and
communications specified herein to be given to Owners of Book Entry Series III-A
CP Notes to the Clearing Agency, and shall have no obligation to such Series
III-A CP Noteholders.
Section 2.13.    Definitive Series III-A CP Notes.
If (i) the Clearing Agency is no longer willing or able to properly discharge
its responsibilities with respect to the Book Entry Series III-A CP Notes and
the Issuer is unable to locate a qualified successor or (ii) after the
occurrence of an Event of Default hereunder, Series III-A CP Note Owners of the
Book Entry Series III-A CP Notes representing beneficial interests aggregating
at least a majority of the Outstanding Balance of the Book Entry Series III-A CP
Notes advise the Clearing Agency in writing that the continuation of a book
entry system through the Clearing Agency is no longer in the best interests of
such Series III-A CP Note Owners, then the Clearing Agency shall notify all
Owners of Book Entry Series III-A CP Notes, the Trustee and the Note Registrar
of the occurrence of any such event and of the availability of Definitive Series
III-A CP Notes to Owners of Book Entry Series III-A CP Notes requesting the
same. Upon surrender to the Note Registrar of the typewritten Notes representing
the Book Entry Series III-A CP Notes by the Clearing Agency, accompanied by
registration instructions, the Issuer shall execute and the Note Registrar shall
authenticate the Definitive Series III-A CP Notes in accordance with the
instructions of the Clearing Agency. None of the Issuer, the Note Registrar, or
the Trustee shall be liable for any delay in delivery of such instructions and
may conclusively rely on, and shall be protected in relying on, such
instructions. Upon the issuance of Definitive Series III-A CP Notes, the Trustee
and the Issuer shall recognize the Holders of such Definitive Series III-A CP
Notes as Noteholders.

16

--------------------------------------------------------------------------------




Section 2.14    Series III-A CP Note Issuance Procedures.
(a)    On the initial Closing Date, the Issuer shall execute and the Trustee
shall authenticate and deliver the Master Series III-A CP Note, which shall not
contain a specified principal amount but shall represent the entire amount of
Series III-A CP Notes Outstanding from time to time hereunder; provided that the
maximum principal aggregate amount of the Series III-A CP Notes shall not exceed
$125,000,000 at any time. The Master Series III-A CP Note shall be held by
Trustee as Issuing Agent and custodian for the Depository.
(b)    From time to time during the term of this Indenture and subject to the
terms and conditions hereof, and upon the Trustee’s timely receipt of written or
telecopy instructions, notice transmitted directly to the Trustee’s computers or
in such manner as the Trustee then employs as its normal business practice
(collectively, “Instructions”), not later than 5:00 p.m., New York City time, on
a Business Day, from an Authorized Representative, on the day immediately
preceding the day of issuance ( to be followed up by the Issuer’s entry in the
“MMI/OIS” system (or any successor to such system) not later than 11:00 a.m.,
New York City time on the day of issuance) of any Definitive Series III-A CP
Notes (in the case of instructions from an Authorized Representative) the
Trustee shall withdraw the respective Definitive Series III-A CP Notes from
safekeeping and in accordance with the Instructions so received, take the
following actions with respect to each such Definitive Series III-A CP Notes:
(i) date each such Definitive Series III-A CP Notes the date of issuance thereof
(which shall be a Business Day) and insert the maturity date thereof (provided
that the Authorized Representative shall ensure that such date is a Business Day
and that it shall not less than 27 days or more than 270 days from the date of
issue) and the face amount (provided that the Authorized Representative shall
ensure that such face amount is not less than $100,000) thereof in figures;
(ii) authenticate (by countersigning) each such Definitive Series III-A CP Notes
in the appropriate space provided thereon; and
(iii) deliver in the Borough of Manhattan south of Chambers Street each such
Definitive Series III-A CP Notes to the person designated by such Authorized
Representative against Payment in immediately available funds of the principal
amount of Series III-A CP Notes.
(c)    In the case of Book-Entry Series III-A CP Notes, from time to time during
the term of this Indenture and subject to the terms and conditions hereof, and
upon the Trustee’s timely receipt of written or telecopy instructions, notice
transmitted directly to the Trustee’s computers or in such a manner as the
Trustee then employs as its normal business practices, and confirmed by the
Issuer by the submission of an Issuance Notice, not later than 5:00 p.m., New
York City time, on a Business Day, from an Authorized Representative, on the day
immediately preceding the day of issuance ( to be followed up by the Issuer’s
entry in the “MMI/OIS” system (or any successor to such system) not later than
11:00 a.m., New York City time on the day of issuance) of any Book-Entry Series
III-A CP Notes (in the case of instructions from an Authorized Representative)
the Trustee shall give issuance instructions for the issuance of Book-Entry
Series III-A CP Notes to the Clearing Agency in a manner set forth in, and take
other actions as are required by, the Letter of

17

--------------------------------------------------------------------------------




Representations and the Certificate Agreement. Instructions for the issuance of
Book-Entry Series III-A CP Notes shall include the following information with
respect to each Book-Entry Series III-A CP Note:
(i)
the date of issuance of each such Book-Entry Series III-A CP Note (which shall
be a Business Day);

(ii)
the maturity date of each such Book-Entry Series III-A CP Note (provided that
the Authorized Representative shall ensure that such date is a Business Day and
that it shall not be less than 27 days or more than 270 days from the date of
issue);

(iii)
the face amount (provided that the Authorized Representative shall ensure that
such face amount is not less than $100,000) in figures; and

(iv)
the Interest Rate or discount factor.

Notwithstanding the foregoing, instructions with respect to Book-Entry Series
III-A CP Notes to be issued on the date of this Agreement shall be provided not
later than 9:00 a.m., New York City time, on the date of issuance to be followed
up by the Issuer’s entry in the “MMI/OIS” system not later than 11:00 a.m., New
York City time on the day of issuance.
(d)    Trustee shall send a report (by telecopy or other means permitted
hereunder) except if otherwise provided to the Issuer on a monthly basis of the
Trustee’s issuance of Series III-A CP Notes under this Section 2.14, including
the maturity date and face amounts of each Series III-A CP Note issued.
(e)    Instructions must be received by the Trustee by 5:00 p.m., New York City
time, on a Business Day, on the day immediately preceding the day of issuance,
for physical issuance or for book-entry issuance ( to be followed up by the
Issuer’s entry in the “MMI/OIS” system (or any successor to such system) not
later than 11:00 a.m., New York City time on the day of issuance).
(f)    The Issuer understands that although Trustee has been instructed to
deliver Series III-A CP Notes against payment, delivery of Series III-A CP Notes
may, in accordance with the custom prevailing in the commercial paper market, be
made before receipt of payment in immediately available funds. Therefore, once
Trustee has delivered a Series III-A CP Note as instructed by the Issuer, the
Issuer shall bear the risk that a Series III-A CP Note purchaser fails to remit
payment for the Series III-A CP Note. Trustee shall have no liability to the
Issuer for any failure or inability on the part of a purchaser to make payment
for Series III-A CP Notes. Nothing in this Agreement shall require Trustee to
purchase any Series III-A CP Note or expend its own funds for the purchase price
of a Series III-A CP Note or Series III-A CP Notes.
(g)    Except as may otherwise be provided in the Letter of Representations, if
at any time the Issuer instructs Trustee to cease issuing Definitive Series
III-A CP Notes and to issue only Book-Entry Series III-A CP Notes, the Trustee
agrees that all Series III-A CP Notes will be issued as Book-Entry Series III-A
CP Notes and that no Definitive Series III-A CP Notes shall be exchanged

18

--------------------------------------------------------------------------------




for Book-Entry Series III-A CP Notes unless and until the Trustee have received
written instructions from an Authorized Representative to the contrary.
(h)    It is understood that Trustee is not under any obligation to assess or
review the financial condition or credit worthiness of any person to or for
whose account Trustee is instructed to deliver a Series III-A CP Note pursuant
to instructions from an Authorized Representative or to advise the Issuer as to
the results of any such appraisal or investigation Trustee may have conducted on
its own or of any adverse information concerning any such person that may in any
way have come to Trustee’s attention.
(i)    It is understood that the Clearing Agency may request the delivery of
Definitive Series III-A CP Notes in exchange for Book-Entry Series III-A CP
Notes upon the termination of the Clearing Agency’s services pursuant to the
Clearing Agency Letter of Representations. Accordingly, upon such termination,
Trustee is authorized to complete and deliver Definitive Series III-A CP Notes
in partial or complete substitution for Book-Entry Series III-A CP Notes of the
same face amount and maturity as requested by the Clearing Agency. Upon the
completion or delivery of any such Definitive Series III-A CP Notes, Trustee
shall annotate its records regarding the Master Series III-A CP Note with
respect to such Book-Entry Series III-A CP Notes to reflect a corresponding
reduction in the face amount of the Outstanding Book-Entry Series III-A CP
Notes. Trustee’s authority to so complete and deliver such Definitive Series
III-A CP Notes shall be irrevocable at all times from the time a Book-Entry
Series III-A CP Note is purchased until the indebtedness evidenced thereby is
paid in full.
(j)    If Trustee shall receive instructions (confirmed in writing in accordance
with this Indenture) from the Issuer not to issue or deliver Series III-A CP
Notes, until revoked in writing or superseded by further written instructions
from the Issuer, Trustee shall not issue or deliver Series III-A CP Notes,
provided, however, that, Trustee shall be required to deliver Series III-A CP
Notes in respect of agreements for the sale of Series III-A CP Notes concluded
by an Authorized Representative prior to receipt by the Authorized
Representative of notice of such instructions from the Issuer, if the Authorized
Representative shall have confirmed such delivery to Trustee in writing prior to
Trustee’s delivery of the Series III-A CP Notes. For purposes of this Section
(i), Trustee may rely on written notice given or delivered to Trustee by an
Authorized Representative as to whether any particular Series III-A CP Notes are
to be issued in respect of such agreements concluded by such Authorized
Representative, and Trustee shall have no obligation to make any other or
further investigation.
(k)     Each issuance of Series III-A CP Notes hereunder shall be subject to the
conditions (to be monitored by the Issuer) that: (i) each representation,
warranty and covenant of the Issuer contained in this Indenture is satisfied on
the date of such issuance, (ii) there shall be no occurrence and continuance of
an Event of Default that remains uncured, and (iii) there shall have been
confirmed by the Securities Intermediary to the Trustee, on or prior to 12:00
noon, New York City time, that there is no Margin Value Deficiency (i.e., the
aggregate Series III-A CP Note Principal Outstanding immediately after such
issuance, taking into account any concurrent maturities and redemptions, shall
not exceed the Margin Value), and no issuance shall occur unless these
conditions are satisfied. Notwithstanding the foregoing, the confirmation from
the Securities Intermediary

19

--------------------------------------------------------------------------------




with respect to Book-Entry Series III-A CP Notes to be issued on the date of
this Agreement shall be provided not later than 2:30 p.m., New York City time,
on the date of issuance, or promptly thereafter.
Section 2.15     Payment of Interest and Principal; Optional Redemption.
(a)    Each Series III-A CP Note shall either (i) be sold at a discount to the
face or par amount thereof and not bear interest or (ii) accrue interest at the
stated Series III-A CP Note Rate and such interest shall be payable on each
Interest Payment Date. If Series III-A CP Notes are issued with Interest, such
Interest shall be computed on each such Series III-A CP Note on the basis of a
360-day year and the actual number of days elapsed in each Interest Accrual
Period. The principal of the Series III-A CP Notes shall be payable on the
related Maturity Date. Notwithstanding the foregoing, the entire unpaid
principal amount of the Series III-A CP Notes shall be due and payable, if not
previously paid, on the date on which an Event of Default shall have occurred
and be continuing, if the Trustee, or Majority CP Holders have declared the
Series III-A CP Notes to be immediately due and payable in the manner provided
in Section 5.02. All principal payments on the Series III-A CP Notes shall be
made to the Series III-A CP Noteholders entitled thereto.
(b)    By 11:00 a.m., New York City time, on each Payment Date, Issuer shall
transfer to Paying Agent for deposit in the Note Account immediately available
funds at least equal to the sum of any Series III-A CP Note Interest and the
aggregate principal amount of all Series III-A CP Notes maturing on such Payment
Date. In the event Issuer fails to make the payment by such time, the Trustee
may provide DTC with a “refusal to pay” notice. Paying Agent shall then pay on
the Payment Date to each holder of the Series III-A CP Notes (which may, in the
case of Book-Entry Series III-A CP Notes held by Paying Agent pursuant to the
Certificate Agreement, be the Clearing Agency or a nominee of the Clearing
Agency), (i) Series III-A CP Note Interest, if any, and (ii) the principal
amount of all Series III-A CP Notes maturing on such Payment Date that are
presented to Paying Agent for payment at or prior to 3:00 p.m., New York City
time, on such day (or if presented after 3:00 p.m., New York City time, then on
the next succeeding Business Day) to the extent of funds available in the Note
Account. Upon payment by Paying Agent as aforesaid, Paying Agent shall mark
Definitive Series III-A CP Note(s) presented as paid, cancel such Definitive
Series III-A CP Note(s) and dispose of such cancelled Definitive Series III-A CP
Notes in accordance with Section 2.10 of this Indenture. After payment of any
matured Book-Entry Series III-A CP Note, Paying Agent shall also annotate its
records to reflect the remaining aggregate Outstanding principal amount of
Book-Entry Series III-A CP Notes in accordance with the Letter of
Representations.
(c)    Any Series III-A CP Note Interest and principal payable on the Maturity
Date of any Definitive Series III-A CP Note shall be paid on the applicable
Payment Date (to the extent of funds available in the Note Account) to the
Person in whose name such Series III-A CP Note is registered on the Record Date
by check mailed first-class postage prepaid to such Person’s address as it
appears on the Note Register on such Record Date or, upon written request made
to the Paying Agent with a copy to the Trustee, if the Trustee is not the Paying
Agent, at least five Business Days prior to the related Record Date, by the
Holder of a Series III-A CP Note by wire transfer in immediately available funds
to an account specified in the request and at the expense of such Series III-A
CP Noteholder.

20

--------------------------------------------------------------------------------




(d)    Upon the request of a Series III-A CP Noteholder, the Issuer may agree to
(but in no event shall Issuer be required to) redeem some or all of such
Noteholder’s Series III-A CP Notes. If the Issuer agrees to such a redemption,
the Issuer shall immediately notify the Trustee of the particular Series III-A
CP Notes to be redeemed, including the related Maturity Date (and the new
redemption date), the principal amount of the redemption and the CUSIP number.
The Trustee and the Issuer shall agree upon the procedures to be followed to
execute such redemption request. For all purposes hereunder, the redemption date
shall be deemed to be the new Maturity Date for such Series III-A CP Notes so
redeemed.
Section 2.16      CUSIP Numbers.
The Issuer in issuing the Series III-A CP Notes may use “CUSIP” numbers (if then
generally in use), and, if so, the Trustee shall use “CUSIP” numbers in notices
of redemption as a convenience to Holders; provided that any such notice may
state that no representation is made as to the correctness of such numbers
either as printed on the Series III-A CP Notes or as contained in any notice of
a redemption and that reliance may be placed only on the other identification
numbers printed on the Series III-A CP Notes, and any such redemption shall not
be affected by any defect in or omission of such numbers. The Issuer will
promptly notify the Trustee in writing of any change in the “CUSIP” numbers.
Article III.
REPRESENTATIONS AND COVENANTS OF ISSUER
Section 3.01    Representations and Warranties of the Issuer--General. The
Issuer hereby represents and warrants to the Trustee and the Series III-A CP
Noteholders, as of the Closing Date:
(a)    Organization and Good Standing. The Issuer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full power, authority and legal right to own its properties and
conduct its business as such properties are presently owned and such business is
presently conducted, and to execute, deliver and perform its obligations under
this Indenture and the Collateral Account Control Agreement and to execute and
deliver to the Trustee the Series III-A CP Notes pursuant hereto.
(b)    Due Authorization; Enforceability. The execution and delivery of this
Indenture and the Collateral Account Control Agreement have been duly authorized
by the Issuer by all necessary action on its part. This Indenture, and the
Collateral Account Control Agreement each constitutes the legal, valid and
binding obligation of the Issuer, enforceable against it in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereinafter
in effect, affecting the enforcement of creditors’ rights in general and except
as such enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity).
(c)    No Conflicts. The execution, delivery and performance of this Indenture
and the Collateral Account Control Agreement, the execution and delivery of the
Notes, and the performance of the transactions contemplated under the Basic
Documents by the Issuer, do not (i) contravene

21

--------------------------------------------------------------------------------




its Articles of Incorporation or any other agreements pursuant to which it is
organized, (ii) violate any provision of, or require any filing (except for the
filings under the UCC required by this Agreement, each of which has been duly
made and is in full force and effect), registration, consent or approval under,
any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to the Issuer,
except for such filings, registrations, consents or approvals as have already
been obtained and are in full force and effect, (iii) result in a breach of or
constitute a default or require any consent under any indenture or loan or
credit agreement or any other agreement, lease or instrument to which the Issuer
is a party or by which it or its properties may be bound or affected except
those as to which a consent or waiver has been obtained and is in full force and
effect and an executed copy of which has been delivered to the Trustee, or (iv)
result in, or require, the creation or imposition of any Lien upon or with
respect to any of the properties now owned or hereafter acquired by the Issuer
other than as specifically contemplated by this Agreement.
(d)    Use of Proceeds. No proceeds of the issuance of any Series III-A CP Note
will be used by the Issuer to purchase or carry any margin security within the
meaning of, or otherwise contravene or conflict with any of, Regulations T, U or
X of the Board of Governors of the Federal Reserve System.
(e)    Certain Security Interest Representations.     The Issuer further
represents and warrants as follows with respect to the security interest in the
Collateral granted to the Trustee hereunder:
(i)
This Agreement creates a valid and continuing security interest (as defined in
the UCC) in the Collateral pledged hereunder in favor of the Trustee, which
security interest is prior to all other Liens and is enforceable as such as
against creditors of and purchasers from the Issuer.

(ii)
The Issuer has taken or caused to be taken all steps necessary to perfect the
security interest against the Collateral.

(iii)
At the time of conveyance hereunder the Issuer owned and had good and marketable
title to the Collateral free and clear of any Lien, claim or encumbrance of any
Person (other than Permitted Liens and Liens, if any, which by their terms are
released in full upon conveyance hereunder).

(iv)
The Issuer has caused the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the grant of the Collateral to the Trustee hereunder.

(v)
Other than the transfer to the Trustee pursuant to this Agreement, and any Liens
or encumbrances which by their terms or otherwise are released in full upon
conveyance hereunder, the Issuer has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Collateral. The Issuer
has not authorized the filing of and is not aware of any financing statements
against the Issuer that include a description of collateral covering the
Collateral Notes other than any financing statement relating to the transfers
hereunder or that has been or is being terminated or that relates to a Lien that
is or


22

--------------------------------------------------------------------------------




was released in full upon or prior to the transfer hereunder. The Issuer is not
aware of any judgment or tax lien filings against the Issuer.
For the purposes of the representations and warranties contained in this Section
3.01 and made by the Issuer on the initial Closing Date, “Series III-A CP Notes”
shall mean the Series III-A CP Notes issued on such Closing Date. The
representations and warranties set forth in this Section 3.01 shall survive the
grant and assignment of the respective Collateral to the Trustee. The Issuer
hereby represents and warrants to the Trustee, as of each Closing Date that the
representations and warranties of the Issuer set forth in this Section 3.01 are
true and correct as of such date. Upon discovery by the Issuer of a breach of
any of the foregoing representations and warranties, the Issuer shall give
written notice to the Series III-A CP Noteholders, within two (2) Business Days
following such discovery.
Section 3.02    General Covenants of the Issuer.
The Issuer hereby covenants that:
(a)
Preservation of Legal Existence. It will preserve and maintain its legal
existence, rights, franchises and privileges in the jurisdiction of its
formation, and qualify and remain qualified in good standing in each
jurisdiction in which the ownership or lease of property or the conduct of its
business requires such qualification, licenses or approvals.

(b)
Reporting Requirements. Unless the Trustee (upon written direction of a Majority
of Series III-A CP Noteholders) shall otherwise consent in writing, the Issuer
shall furnish to the Trustee and the Trustee will furnish to the Series III-A CP
Noteholders:

Event of Default. As soon as possible, and in any event within five Business
Days after the Issuer has knowledge of the occurrence of any Event of Default, a
written statement of an Authorized Representative of the Issuer describing such
event and the action that the Issuer proposes to take with respect thereto, in
each case in reasonable detail.
(c)    Issuer’s Covenants and Agreements. The Issuer will duly observe and
perform all covenants and agreements of the Issuer set forth in this Indenture
and the Collateral Account Control Agreement.
(d)    Security Interests. Except for the grants and assignments hereunder, the
Issuer will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien (other than a Permitted Lien),
on any Collateral, whether now existing or hereafter created or arising, or any
interest therein; the Issuer will immediately notify the Trustee of the
existence of any Lien (other than a Permitted Lien) on any Collateral; and the
Issuer shall defend the right, title and interest of the Trustee in, to and
under the Collateral, whether now existing or hereafter created or arising,
against all claims of third parties claiming through or under the Issuer,
including, but not limited to, the filing of any continuation statements
required by applicable law.
Upon discovery by an Authorized Representative of the Issuer of a breach of any
of the foregoing covenants, the Issuer shall give written notice to the other
parties hereto, and to the Series

23

--------------------------------------------------------------------------------




III-A CP Noteholders, within two Business Days following such discovery. Upon
receipt by a Designated Officer of the Trustee of written notice of a breach of
any of the foregoing covenants, the Trustee shall give written notice to the
other parties to hereto, and to the Series III-A CP Noteholders, within two
Business Days following receipt of such written notice.
Section 3.03    Collateral Maintenance; Substitution; Trustee Daily Collateral
Reports.
On the initial Closing Date, the Issuer shall have deposited in the Collateral
Account, Eligible Collateral with a Margin Value of not less than the Obligation
Amount. At or before 1:00 p.m. New York City time each Business Day thereafter,
Securities Intermediary will determine the Margin Value of the Collateral, in
accordance with Article III of the Collateral Account Control Agreement. If the
Securities Intermediary notifies the Issuer at or before 1:00 p.m. New York City
time on any Business Day of the existence of a Margin Deficiency (taking into
account any new issuance, maturities or redemptions), then on or before 3:30
p.m. New York City time on such Business Day, the Issuer shall deliver to
Securities Intermediary for deposit into the Collateral Account an amount of
Collateral at least equal to the Margin Deficiency. If the Securities
Intermediary notifies the Issuer after 1:00 p.m. New York City time on any
Business Day of the existence of a Margin Deficiency, the Issuer shall use its
best efforts to deliver on or before the close of business on such Business Day,
to Securities Intermediary for deposit into the Collateral Account an amount of
Collateral at least equal to the Margin Deficiency; provided, however, that in
no case shall the Issuer deliver such Collateral after 1:00 p.m. New York City
time on the following Business Day.
Assuming that Securities Intermediary has not received a Notice of Exclusive
Control (in the form of Exhibit C hereto) from the Trustee, as Secured Party,
pursuant to Section 5.04, and provided that there shall not be a Collateral
Deficiency immediately after any substitution referred to herein, the Issuer
shall be permitted at any time prior to 3:30 p.m. New York City time during any
Business Day, to substitute new Eligible Collateral for existing Eligible
Collateral in the Collateral Account having at least the same market value as
the Eligible Collateral for which the substitution is made held; provided
however that on any Business Day on which new Series III-A CP Notes are being
issued, no such substitutions shall be permitted after 12:00 noon New York City
time. Such substitutions shall be effectuated by the Securities Intermediary
upon receipt of Oral or Written Instructions of the Issuer in the manner
specified in Article III of the Collateral Account Control Agreement.
The Trustee shall obtain from the Securities Intermediary’s data base, Access
Edge, the information needed to prepare and shall prepare and deliver a Daily
Collateral Report on each Business Day to the Issuer. The Daily Collateral
Report shall be made available through GCT Investor Reporting to beneficial
owners of the Series III-A CP Notes requesting such access.
Section 3.04    Money for Series III-A CP Note Payments to Be Held in Trust.
The Issuer will cause each Paying Agent other than the Trustee to execute and
deliver to the Trustee an instrument in which that Paying Agent agrees with the
Trustee that it will, and the Trustee hereby agrees in its capacity as Paying
Agent, subject to the provisions of this Section, that it will:

24

--------------------------------------------------------------------------------




(i)
hold all sums held by it for the payment of amounts due on the Series III-A CP
Notes in trust for the benefit of the Persons entitled to them until those sums
are paid to the Persons entitled to them or otherwise disposed of as provided in
this Indenture, and pay those sums to the Persons entitled to them as provided
in this Indenture;

(ii)
give the Issuer and the Trustee notice of any default by the Issuer in the
making of any payment required to be made on the Series III-A CP Notes of which
it has actual knowledge;

(iii)
at any time during the continuance of any payment default on the Series III-A CP
Notes, upon the written request of the Trustee, forthwith pay to the Trustee all
sums held in trust by it for the payment of Notes;

(iv)
immediately resign as a Paying Agent and forthwith pay to the Trustee all sums
held by it in trust for the payment of Series III-A CP Notes if at any time it
ceases to meet the standards required to be met for a Paying Agent at the time
of its appointment; and

(v)
withhold from any payments made by it on any Series III-A CP Notes of any
applicable withholding taxes imposed on them and comply with any applicable
withholding reporting requirements.

To obtain the satisfaction and discharge of this Indenture or for any other
purpose, the Issuer may at any time in writing direct any Paying Agent to pay to
the Trustee all sums held in trust by the Paying Agent. Those sums shall be held
by the Trustee upon the same trusts as those upon which they were held by the
Paying Agent. Upon that payment by any Paying Agent to the Trustee, that Paying
Agent shall be released from all further liability regarding that money.
Section 3.05    Unclaimed Funds.
On the request of the Issuer, any money deposited with the Trustee or any Paying
Agent, or then held by the Issuer, in trust for the payment of the principal of
or interest on any Series III-A CP Note and remaining unclaimed for two years
after it has become due and payable shall be paid to the Issuer. The Holder of
the Series III-A CP Note on which payment was due shall thereafter look only to
the Issuer for payment as an unsecured general creditor. All liability of the
Trustee or the Paying Agent regarding that trust money to the extent so paid to
the Issuer shall thereupon cease. The Trustee or the Paying Agent, before being
required to make any payment, may at the expense of the Issuer cause to be
published once, in a newspaper of general circulation published in the English
language and customarily published on each Business Day in New York, New York
and in the city in which the principal corporate trust office of the Trustee is
located, notice that such money remains unclaimed and that, after a date
specified therein, which shall be not less than 30 days from the date of the
publication, any unclaimed balance of that money then remaining will be repaid
to the Issuer. The Trustee may also adopt and employ, at the expense of the
Issuer, any other reasonable means of notification of a release of payment
(including mailing notice of the release to Series III-A CP Noteholders whose
Series III-A CP Notes have been called but have not been surrendered for
redemption or whose right to monies payable but not claimed is determinable from
the records of

25

--------------------------------------------------------------------------------




any Paying Agent, such notice to be mailed to the last address of record of each
such Series III-A CP Noteholder).
Section 3.06    Successor Substituted.
Upon any consolidation or merger or any transfer of the assets of the Issuer
substantially as an entirety, the Person formed by or surviving the
consolidation or merger (if other than the Issuer) or the Person to which the
transfer is made shall succeed to, and be substituted for, and may exercise
every right and power of, the Issuer under this Indenture with the same effect
as if that Person had been named as the Issuer. The entity that was the Issuer
prior to the transfer shall be released from its obligations under this
Indenture as Issuer immediately upon the effectiveness of the transfer, but
shall not be released from any obligations or liabilities to the Trustee or the
Series III-A CP Noteholders arising prior to such effectiveness.
Section 3.07    Authorized Representative
The Issuer has furnished to the Trustee, and from time to time thereafter may
furnish to the Trustee and shall furnish to you upon the Trustee’s request,
certificates (“Incumbency Certificates”) of a responsible officer of the Issuer
certifying the incumbency and specimen signatures of officers or agents of the
Issuer authorized to execute Series III-A CP Notes on behalf of the Issuer by
manual or facsimile signature and/or to take other action hereunder on behalf of
the Issuer (each an “Authorized Representative”). Until the Trustee has received
a subsequent incumbency certificate of the Issuer, the Trustee is entitled to
conclusively rely on the last such certificate delivered to the Trustee for
purposes of determining the Authorized Representatives. The Trustee shall not
have any responsibility to the Issuer to determine by whom or by what means a
facsimile signature may have been affixed on the Series III-A CP Notes, or to
determine whether any facsimile or manual signature resembles the specimen
signature(s) filed with the Trustee by a duly authorized officer of the Issuer.
Any Series III-A CP Note bearing the manual or facsimile signature of a person
who is an Authorized Representative on the date such signature is affixed shall
be binding on the Issuer after the authentication thereof by Trustee
notwithstanding that such person shall have died or shall have otherwise ceased
to hold his office on the date such Series III-A CP Note is countersigned or
delivered to the Trustee.
Article IV.
SATISFACTION AND DISCHARGE
Section 4.01    Satisfaction and Discharge.
This Indenture shall cease to be of further effect with respect to the Series
III-A CP Notes, except as to (a) rights of registration of transfer and
exchange, (b) substitution of mutilated, destroyed, lost or stolen Notes, (c)
the rights of Series III-A CP Noteholders to receive payments of principal of
and interest on the Notes, (d) the rights and immunities of the Trustee under
this Indenture, including the rights of the Trustee under Section 6.07 and the
obligations of the Trustee under Section 4.02 and (e) the rights of Series III-A
CP Noteholders as beneficiaries of this Indenture regarding property deposited
under Section 4.02 with the Trustee and payable to any of them, and

26

--------------------------------------------------------------------------------




the Trustee shall execute proper instruments acknowledging satisfaction and
discharge of this Indenture with respect to those Series III-A CP Notes, on
demand of and at the expense of the Issuer, when either:
(i)
All Series III-A CP Notes theretofore authenticated and delivered have been
delivered to the Trustee for cancellation (other than (A) Series III-A CP Notes
that have been destroyed, lost, or stolen and that have been replaced or paid as
provided in Section 2.06 and (B) Series III-A CP Notes for whose full payment
money has theretofore been deposited in trust or segregated and held in trust by
the Issuer and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 4.02); or

(ii)
(A)    the Issuer has deposited or caused to be deposited with the Trustee all
other sums payable hereunder by the Issuer; and

(B)
the Issuer has delivered to the Trustee an Officer's Certificate of the Issuer
stating that all amounts payable under this Indenture to the Series III-A CP
Noteholders have been paid.

Notwithstanding the satisfaction and discharge of this Indenture or the earlier
resignation or removal of the Trustee, the obligations of the Issuer to the
Trustee under Section 6.07 and of the Trustee to the Series III-A CP Noteholders
under Section 4.02 shall survive such satisfaction and disharge.
Section 4.02    Application of Trust Money.
All monies deposited with the Trustee pursuant to Section 4.01 shall be held in
trust and applied by it in accordance with the provisions of the Series III-A CP
Notes and this Indenture to make payments of all sums due and to become due on
the Series III-A CP Notes for principal and interest to the Series III-A CP
Noteholders for whose payment the monies have been deposited with the Trustee.
These payments may be made either directly or through any Paying Agent, as the
Trustee may determine. These monies need not be segregated from other funds
except to the extent required herein.
Article V.
DEFAULTS AND REMEDIES
Section 5.01    Events of Default.
(a)
The occurrence of any one of the following shall constitute a default (each an
“Event of Default”) by Issuer hereunder: (i) if Issuer shall fail to pay any (A)
Series III-A CP Note Principal, within five (5) days after the date on which
such payment shall become due and payable, or declared due and payable, or (B)
Series III-A CP Note Interest, if any, within five (5) days after the date on
which such payment of interest shall become due and payable, or declared due and
payable; (ii) if Issuer shall fail to pledge additional Collateral as required
under Section 3.03 hereof; (iii) if Issuer shall default in the performance or
observance of


27

--------------------------------------------------------------------------------




any other of its obligations under this Indenture or the Collateral Account
Control Agreement and such default shall remain uncured for a period of fifteen
(15) days after notice from Trustee; (iv) if any representation, warranty,
statement, report or certificate made or delivered by Issuer or any of its
officers, employees or agents, to the Trustee or Series III-A CP Noteholders as
required hereunder, is not true and correct in any material respect when made or
deemed made; (v) if Issuer shall (A) become insolvent, (B) not be paying its
debts generally as such debts become due, (C) make an assignment for the benefit
of creditors or cause or suffer any of their respective assets to come within
the possession of any receiver, trustee or custodian, (D) have a petition filed
by or against Issuer under the Bankruptcy Reform Act of 1978, as amended, or any
similar law or regulation, (E) have any of its assets attached, seized or levied
upon, or (F) otherwise become the subject of any insolvency or creditor
enforcement proceedings, provided however, that any involuntary petition or
other proceeding against Issuer shall not be an Event of Default unless an order
for relief is entered or such proceeding remains undismissed for at least sixty
(60) days; (vi) if this Indenture, any Series III-A CP Note, or the Collateral
Account Control Agreement, shall cease to be in full force and effect, shall be
declared null and void, shall be revoked or terminated or shall be subject to
any contest by Issuer as to their validity and/or enforceability, for any
reason, or if Issuer shall for any reason deny any further liability to the
Series III-A CP Noteholders hereunder and thereunder; or (vii) the Issuer shall
fail to maintain excess Net Capital as reported on the Issuer’s Focus Report
submitted to the U.S. Securities and Exchange Commission on a monthly basis, of
at least $120,000,000.
(b)
Within five days after the occurence of an Event of Default described in Section
5.01(iii) thorough (vi), the Issuer shall deliver to the Trustee written notice
in the form of an Officer's Certificate stating the particulars of any event
that with the giving of notice or the lapse of time or both would become an
Event of Default, its status, and what action the Issuer is taking or proposes
to take regarding the event.

(c)
Upon the occurrence and during the continuance of any Event of Default, Issuer
may not request the issuance of any additional Series III-A CP Notes under this
Indenture, and Trustee may then forthwith cease authenticating and issuing any
additional Series III-A CP Notes under this Indenture without any notice to
Issuer.

Section 5.02    Acceleration of Maturity; Rescission and Annulment.
(a)
If an Event of Default in clause (v)(C), (D), (E) or (F) of the definition
thereof shall occur, the unpaid principal amount of the Notes, together with
accrued and unpaid interest on the Series III-A CP Notes through the date of
acceleration, shall become immediately due and payable and no notice to such
effect from the Issuer, any Series III-A CP Noteholder or any other Person to
the Trustee shall be required. Upon the occurrence and during the continuance of
an Event of Default described in Sections 5.01(i) or (ii), and upon the receipt
of any notice of an Event of Default pursuant to Section 5.01(b), the Majority
Series III-A CP Noteholders may declare all the Series III-A CP Notes to be
immediately due and payable by a notice in writing to the Issuer and to the
Trustee. Upon any such declaration the unpaid principal


28

--------------------------------------------------------------------------------




amount of the Notes, together with accrued and unpaid interest on the Series
III-A CP Notes through the date of acceleration, shall become immediately due
and payable.
(b)
If at any time a declaration of acceleration of maturity has been made but
before a judgment or decree for payment of the money due has been obtained by
the Trustee as provided in this Article, the Majority Series III-A CP
Noteholders may rescind and annul the declaration and its consequences by
written notice to the Issuer and the Trustee if:

(i)    the Issuer has paid or deposited with the Trustee a sum sufficient to
pay:
1)    all payments of principal of and interest on the Series III-A CP Notes and
all other amounts that would then be due under this Indenture or upon the Series
III-A CP Notes if the Event of Default giving rise to the acceleration had not
occurred; and
2)    all sums paid or advanced by the Trustee and the reasonable compensation,
expenses, disbursements and advances of the Trustee and their respective agents
and outside counsel; and
(ii)    all Events of Default, other than the nonpayment of the principal of the
Series III-A CP Notes that has become due solely by such acceleration, have been
cured or waived as provided in Section 5.14.
No such rescission shall affect any subsequent default or impair any right
consequent thereto.
Section 5.03    Collection of Indebtedness and Suits for Enforcement by Trustee.
The Issuer covenants that upon the acceleration of the maturity of the Series
III-A CP Notes pursuant to Section 5.02 and the demand of the Trustee, the
Issuer will immediately pay to the Trustee for the benefit of the Series III-A
CP Noteholders the whole amount then due and payable on the Series III-A CP
Notes for principal and interest, with interest upon the overdue principal and,
to the extent that payments of such interest shall be legally enforceable, upon
overdue installments of interest, in the order set forth herein and, in addition
thereto, any further amount necessary to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.
If the Issuer fails to pay these amounts forthwith upon the demand of the
Trustee, the Trustee, in its own name and as Trustee of an express trust, may
institute a proceeding for the collection of the sums so due and unpaid, and may
prosecute the proceeding to judgment or final decree, and may enforce the same
against the Issuer and collect the monies adjudged or decreed to be payable in
the manner provided by law.
If an Event of Default occurs and is continuing, the Trustee may, in its
discretion and subject to the provisions of Section 5.02, Section 5.12 and
Section 6.01, proceed to protect and enforce its rights and the rights of the
Series III-A CP Noteholders under this Indenture by whatever appropriate
proceedings the Trustee may deem necessary to protect and enforce any of those
rights, whether for the specific enforcement of any covenant or agreement
contained in the Collateral Account

29

--------------------------------------------------------------------------------




Control Agreement or in aid of the exercise of any power granted in this
Indenture, or to enforce any other proper remedy or legal or equitable right
vested in the Trustee by law.
If proceedings relating to the Issuer under Title 11 of the United States Code
or any other applicable federal or state bankruptcy, insolvency, or other
similar law are pending, or if a receiver, assignee, or trustee in bankruptcy or
reorganization, liquidator, sequestrator, or similar official has been appointed
for or taken possession of the Issuer or its property, or if any other
comparable judicial proceedings relating to the Issuer or the creditors or
property of the Issuer are pending, then regardless of whether the principal of
any Series III-A CP Notes shall then be payable by their terms or by declaration
or otherwise and regardless of whether the Trustee has made any demand pursuant
to this Section, the Trustee shall be entitled and empowered, by intervention in
the proceedings or otherwise:
(a)
to file and prove a claim for the whole amount of principal and interest owing
and unpaid on the Series III-A CP Notes, and to file any other papers or
documents that may be appropriate to have the claims of the Trustee and of the
Series III-A CP Noteholders allowed in any proceedings relating to the Issuer
upon the Notes, or to the creditors or property of the Issuer,

(b)
to vote on behalf of the Series III-A CP Noteholders in any election of a
trustee or a standby trustee in any arrangement, reorganization, liquidation, or
other bankruptcy or insolvency proceedings or in any election of any Person
performing similar functions in comparable proceedings, and

(c)
to collect any monies or other property payable or deliverable on any such
claims, and to distribute all amounts received on the claims of the Series III-A
CP Noteholders and of the Trustee on their behalf,

and any trustee, receiver, liquidator, custodian, or other similar official is
authorized by each of the Series III-A CP Noteholders to make payments to the
Trustee, and, if the Trustee consents to payments going directly to the Series
III-A CP Noteholders, to pay to the Trustee such amounts as shall be sufficient
to cover reasonable compensation to the Trustee, each predecessor Trustee, and
their respective agents, attorneys, and counsel, and all other expenses and
liabilities incurred (including attorneys' fees and expenses), and all advances
made, by the Trustee and each predecessor Trustee except as shall have been
determined to have been caused by its own gross negligence or willful
misconduct.
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Series III-A CP
Noteholders any plan of reorganization, arrangement, adjustment, or composition
affecting the Series III-A CP Notes or the rights of any Series III-A CP
Noteholder, or to authorize the Trustee to vote regarding the claim of any
Series III-A CP Noteholder in any such proceeding except, as aforesaid, to vote
for the election of a trustee in bankruptcy or Person performing similar
functions.

30

--------------------------------------------------------------------------------




In any proceedings involving this Indenture or the Series III-A CP Notes the
Trustee shall represent all the Series III-A CP Noteholders, and it shall not be
necessary to make any Series III-A CP Noteholders parties to the proceedings.
Section 5.04    Remedies.
(a)
If an Event of Default has occurred and is continuing and the maturity of the
Series III-A CP Notes has been accelerated, the Trustee shall immediately
provide to the Securities Intermediary a Notice of Exclusive Control in the form
of Exhibit C hereto, after which Trustee shall have sole and exclusive authority
to issue Oral and Written Instructions with respect to the Collateral Account,
and, subject to Section 5.05, Section 5.12 and Article VI hereof, shall do one
or more of the following:

(i)    institute proceedings in its own name and as trustee for an express trust
for the collection of all amounts then payable on the Series III-A CP Notes or
under this Indenture (whether by declaration or otherwise), enforce any judgment
obtained, and collect from the Collateral Account securing the Series III-A CP
Notes monies adjudged due;
(ii)    only if so instructed in writing by the Majority Series III-A CP
Noteholders, sell or liquidate all or a portion of the Collateral at one or more
public or private sales called and conducted in accordance with Section 5.16 to
the extent permitted by law;
(iii)    institute proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Collateral; and
(iv)    exercise any remedies of a secured party under the UCC and take any
other appropriate action to protect and enforce the rights and remedies of the
Trustee or the Series III-A CP Noteholders under this Indenture.
For the purpose of determining the sufficiency or insufficiency in clause (ii)
above, the Trustee shall be provided by the Series III-A CP Noteholders with and
may conclusively rely upon an opinion of an independent investment banking or
accounting firm of national reputation as to the feasibility of the proposed
action and as to the sufficiency of the Collateral for these purposes.
(b)
The proceeds of the sale or other liquidation of the Collateral shall be
distributed as follows:

1)    first, to the Trustee, all sums paid or advanced by the Trustee and the
reasonable compensation, expenses, disbursements and advances of the Trustee and
its respective agents and outside counsel; and.
2)    second, to the payments of principal of and interest on the Series III-A
CP Notes and all other amounts then due under this Indenture or upon the Series
III-A CP Notes.
(c)
The Trustee may fix a record date and payment date for any payment to Series
III-A CP Noteholders pursuant to this Section. At least 15 days before that
record date, the Trustee


31

--------------------------------------------------------------------------------




shall mail to each Series III-A CP Noteholder and the Issuer a notice that
states the record date, the payment date and the amount to be paid.
Section 5.05    Optional Preservation of Trust Assets.
If the Series III-A CP Notes have been declared to be payable under Section 5.02
following an Event of Default and the declaration and its consequences have not
been rescinded and annulled, the Trustee may, but need not, elect to maintain
possession of the Collateral. It is the intent of the parties to this Indenture
and the Series III-A CP Noteholders that all principal of and interest on the
Series III-A CP Notes be paid in full when due. The Trustee shall take direction
from Majority of the Series III-A CP Noteholders in determining whether to
maintain possession of the Collateral, and may rely upon an opinion of an
independent investment banking or accounting firm of national reputation
addressed to the Trustee as to the feasibility of the proposed action and as to
the sufficiency of the Collateral for these purposes.
Section 5.06    Trustee May Enforce Claims Without Possession of Notes.
All rights of action and claims under this Indenture or the Series III-A CP
Notes may be prosecuted and enforced by the Trustee without the possession of
any of the Series III-A CP Notes or their production in any proceeding relating
to them. Any proceeding instituted by the Trustee shall be brought in its own
name as Trustee. Any recovery of judgment shall, after provision for the payment
of the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, be for the ratable benefit of the Series III-A
CP Noteholders and any other parties entitled thereto upon which the judgment
has been obtained.
Section 5.07    Limitation on Suits.
No Series III-A CP Noteholder shall have any right to institute any proceedings,
judicial or otherwise, regarding this Indenture, or for the appointment of a
receiver or trustee, or for any other remedy under this Indenture, unless:
(a)
Series III-A CP Noteholders of not less than 25% of the Series III-A CP Notes
have made written request to the Trustee to institute the proceeding in its own
name as Trustee;

(b)
those Series III-A CP Noteholders have previously given written notice to the
Trustee of a continuing Event of Default;

(c)
those Series III-A CP Noteholders have offered to the Trustee indemnity
satisfactory to it against the costs, expenses, and liabilities to be incurred
in compliance with their request;

(d)
the Trustee for 60 days after its receipt of that notice, request and offer of
indemnity has failed to institute appropriate proceedings; and

(e)
no direction inconsistent with the written request has been given to the Trustee
during the 60‑day period by the Majority Series III-A CP Noteholders.


32

--------------------------------------------------------------------------------




No one or more Series III-A CP Noteholders may in any manner whatever under any
provision of this Indenture affect, disturb, or prejudice the rights of any
other Series III-A CP Noteholder or obtain or seek to obtain priority or
preference over any other Series III-A CP Noteholder or enforce any right under
this Indenture, except in the manner provided in this Indenture and for the
equal and ratable benefit of all the Series III-A CP Noteholders.
If the Trustee receives conflicting or inconsistent requests and indemnity from
two or more groups of Series III-A CP Noteholders, each representing less than
Majority Series III-A CP Noteholders, the Trustee in its sole discretion may
determine what action, if any, shall be taken, notwithstanding any other
provisions of this Indenture; provided, however, that the Trustee shall be under
no obligation to act until it is directed by the Majority Series III-A CP
Noteholders.
Section 5.08    Unconditional Rights of Series III-A CP Noteholders to Receive
Principal and Interest.
Notwithstanding any other provision in this Indenture, each Series III-A CP
Noteholder shall have the absolute and unconditional right to receive payment of
the principal of and interest on its Series III-A CP Note as that principal and
interest becomes due and payable and to institute suit for the enforcement of
that payment. This right shall not be impaired without the consent of the
affected Series III-A CP Noteholder.
Section 5.09    Restoration of Rights and Remedies.
If the Trustee or any Series III-A CP Noteholder has instituted any proceeding
to enforce any right or remedy under this Indenture and that proceeding has been
discontinued or abandoned, or has been determined adversely to the Trustee or to
the Series III-A CP Noteholder, then the Issuer, the Trustee, and the Series
III-A CP Noteholder shall, subject to any determination in that proceeding, be
restored to their former positions under this Indenture, and thereafter all
rights and remedies of the Trustee and the Series III-A CP Noteholders shall
continue as though no proceeding had been instituted.
Section 5.10    Rights and Remedies Cumulative.
No right, remedy, power, or privilege herein conferred upon or reserved to the
Trustee or to the Series III-A CP Noteholders is intended to be exclusive of any
other right, remedy, power, or privilege. Every right, remedy, power, or
privilege shall be cumulative and in addition to every other right, remedy,
power, or privilege given under this Indenture or now or hereafter existing at
law or in equity or otherwise. The assertion or exercise of any right, remedy,
power, or privilege shall not preclude any other further assertion or the
exercise of any other appropriate right, remedy, power, or privilege.
Section 5.11    Delay or Omission Not Waiver.
No failure to exercise and no delay in exercising, on the part of the Trustee or
of any Series III-A CP Noteholder or other Person, any right, remedy, power, or
privilege upon any Event of Default shall impair that right, remedy, power, or
privilege or constitute a waiver of it or of the

33

--------------------------------------------------------------------------------




Event of Default or an acquiescence in the Event of Default. Every right,
remedy, power, or privilege given by this Article or by law to the Trustee or to
the Series III-A CP Noteholders may be exercised as often as may be deemed
expedient by the Trustee or by the Series III-A CP Noteholders, as the case may
be.
Section 5.12    Rights of Series III-A CP Noteholders to Direct Trustee.
Promptly upon receiving notice of the occurrence of an Event of Default, the
Trustee shall notify all of the Series III-A CP Noteholders and Mariner Wealth
Advisors and Montage Investments. The Majority Series III-A CP Noteholders may
direct the time, method, and place of conducting any proceeding for any remedy
available to the Trustee regarding the Series III-A CP Notes or exercising any
trust or power conferred on the Trustee regarding the Notes.
Notwithstanding the foregoing and subject to Section 6.01:
(a)
the Trustee may decline any direction if the Trustee, after being advised by
counsel, determines that the action so directed is in conflict with any rule of
law or with this Indenture, and

(b)
the Trustee may decline any direction if the Trustee in good faith, by a
Designated Officer of the Trustee, determines that the proceedings so directed
would be illegal or involve the Trustee in personal liability or be unjustly
prejudicial to Series III-A CP Noteholders not parties to that direction.

Section 5.13    Waiver of Past Defaults.
Prior to the declaration of the acceleration of the maturity of the Series III-A
CP Notes as provided in Section 5.02 (except in the case of subsection (a)(ii)
below), Majority Series III-A CP Noteholders may, on behalf of all the Series
III-A CP Noteholders, waive in writing any past default on the Series III-A CP
Notes and its consequences, except:
(a)    a default in the payment of the principal or interest on any Series III-A
CP Note (which may be waived only with the consent of all of the Series III-A CP
Noteholders), or
(b)    regarding any of the provisions under Section 9.02 that cannot be
modified or amended without the consent of the Series III-A CP Noteholder of
each outstanding Series III-A CP Note affected.
Upon any written waiver, the default shall cease to exist, and any Event of
Default arising from it shall be deemed to have been cured for every purpose of
this Indenture. No such waiver shall extend to any subsequent or other default
or impair any right consequent to it.
Section 5.14    Undertaking for Costs.
All parties to this Indenture agree, and each Series III-A CP Noteholder by its
acceptance of a Series III-A CP Note shall be deemed to have agreed, that in any
suit for the enforcement of any right or remedy under this Indenture, or in any
suit against the Trustee for any action taken,

34

--------------------------------------------------------------------------------




suffered, or omitted by it as Trustee, any court may in its discretion require
the filing by any party litigant in the suit of an undertaking to pay the costs
of the suit, and that the court may in its discretion assess reasonable costs,
including reasonable attorneys' fees and expenses, against any party litigant in
the suit, having due regard to the merits and good faith of the claims or
defenses made by that party litigant. The provisions of this Section shall not
apply to any suit instituted by the Trustee, to any suit instituted by any
Series III-A CP Noteholders (in compliance with Section 5.07) holding in the
aggregate not less than 25% of the principal balance of the outstanding Series
III-A CP Notes, or to any suit instituted by any Series III-A CP Noteholder for
the enforcement of the payment of the principal or interest on any Series III-A
CP Note on or after the Payment Date on which the principal or interest was due
(or, in the case of redemption, on or after the applicable redemption date).
Section 5.15    Waiver of Stay or Extension Laws.
The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, that may adversely affect the covenants or the
performance of this Indenture. The Issuer (to the extent that it may lawfully do
so) hereby expressly waives all benefit or advantage of any such law, and
covenants that it will not hinder, delay, or impede the execution of any power
herein granted to the Trustee, but will suffer and permit the execution of every
such power as though no such law had been enacted.
Section 5.16    Sale of Trust Assets.
(a)
The method, manner, time, place, and terms of any sale of all or any portion of
the Collateral pursuant to Section 5.04 shall be commercially reasonable. Any
sale of the Collateral by the Trustee shall be deemed to have been commercially
reasonable. The Trustee may from time to time postpone any sale by public
announcement made at the time and place of the sale.

(b)
In any sale of all or any portion of the Collateral pursuant to Section 5.04,
any Series III-A CP Noteholder may bid for and purchase the property offered for
sale, and upon compliance with the terms of the sale may hold, retain, and
possess and dispose of the property, without further accountability, and may, in
paying the purchase money for the property, deliver any outstanding Series III-A
CP Notes or claims for interest on the Series III-A CP Notes in lieu of cash up
to the amount that shall, upon distribution of the net proceeds of the sale, be
payable thereon, and those Series III-A CP Notes, if the amounts so payable are
less than the amount due on the Notes, and such Series III-A CP Notes shall be
returned to the Series III-A CP Noteholder after being appropriately stamped to
show partial payment.

(c)
The Trustee may bid for and acquire any portion of the Collateral securing the
Series III-A CP Notes in a public sale, and may pay all or part of the purchase
price by crediting against amounts owing to the Trustee under this Indenture,
including, without limitation, the costs, charges and expenses incurred by the
Trustee in connection with the sale notwithstanding the provisions of Section
6.07.


35

--------------------------------------------------------------------------------




(d)
The Trustee shall execute and deliver an appropriate instrument of conveyance
transferring its interest in any portion of the Collateral upon its sale. In
addition, the Trustee is hereby irrevocably appointed the agent and
attorney‑in‑fact of the Issuer to transfer and convey its interest in any
portion of the Collateral upon its sale, and to take all action necessary to
effect its sale. No purchaser or transferee of any portion of the Issuer's
interest in the Collateral shall be bound to ascertain the Trustee's authority,
inquire into the satisfaction of any conditions precedent, or see to the
application of any monies.

Section 5.17    Action on Notes.
The Trustee's right to seek and recover judgment on the Series III-A CP Notes or
under this Indenture shall not be affected by the seeking or obtaining of or
application for any other relief under this Indenture. Neither the Lien of this
Indenture nor any rights or remedies of the Trustee or the Series III-A CP
Noteholders shall be impaired by the recovery of any judgment by the Trustee
against the Issuer or by the levy of any execution under that judgment upon any
portion of the Trust Assets or upon any of the assets of the Issuer. Any money
or property collected by the Trustee shall be applied as specified in Section
5.04 of this Indenture.
Section 5.18    Limited Rights of Certain Series III-A CP Noteholders.
Neither the Issuer or any Affiliate thereof as Holders of any Series III-A CP
Notes issued pursuant to this Indenture related thereto shall have any rights to
direct the Trustee to take any action in respect of the Series III-A CP Notes
pursuant to this Indenture, unless the Issuer or Affiliate owns 100% of the
outstanding Series III-A CP Notes.
Section 5.19    Series III-A CP Noteholders Designation of Authorized
Representative.
To the extent that any Holder designates to the satisfaction of the Trustee by
use of a form substantially similar to Exhibit G hereto, Mariner Wealth Advisors
or Montage Investments (or any successors thereto) as its agent hereunder,
Trustee shall treat Mariner Wealth Advisors or Montage Investments (as
applicable) as the agent of any such Holder for all purposes hereunder including
for purposes of determining a Majority of Series III-A CP Noteholders until such
designation is revoked.
Article VI.
THE TRUSTEE
Section 6.01    Duties of Trustee.
(a)
If an Event of Default has occurred and is continuing and the Trustee has actual
knowledge or written notice of that Event of Default, the Trustee shall, before
receiving directions from Majority Series III-A CP Noteholders, exercise the
rights and powers vested in it by this Indenture and use the same degree of care
and skill in their exercise as a prudent Person would exercise or use under the
circumstances in the conduct of his own affairs.


36

--------------------------------------------------------------------------------




(b)
The Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee. In the
absence of willful misconduct or negligence on its part, the Trustee may
conclusively rely (as to their truth and correctness) and shall be fully
protected in relying upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture.

(c)
The Trustee, upon receipt of any resolutions, certificates, statements,
opinions, reports, documents, orders; or other instruments furnished to the
Trustee that are specifically required to be furnished pursuant to any provision
of this Indenture, shall review them to determine whether they substantially
conform to the requirements of this Indenture (but need not confirm or
investigate the accuracy of mathematical calculations or other facts stated
therein).

(d)
No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act, or its
own willful misconduct, except that:

(i)
this subsection shall not be construed to limit the effect of subsection (b) of
this Section;

(ii)
the Trustee shall not be liable for any error of judgment made in good faith by
a Designated Officer of the Trustee unless the Trustee was negligent in
ascertaining the pertinent facts; and

(iii)
the Trustee shall not be liable for any action taken, suffered or omitted to be
taken by it in good faith in accordance with this Indenture or at the direction
of Majority Series III-A CP Noteholders relating to the time, method and place
of conducting any proceeding for any remedy available to the Trustee, or for
exercising any trust or power conferred upon the Trustee, under this Indenture.
The Trustee shall not be liable for any action taken, suffered, or omitted to be
taken by it in good faith at the direction of the Issuer.

(e)
No provision of this Indenture shall require the Trustee to expend or risk its
own funds or otherwise incur any financial liability in the performance of any
of its duties under this Indenture or in the exercise of any of its rights or
powers.

(f)
The Trustee shall have no power to vary the Collateral, including (i) accepting
any substitute Collateral, (ii) adding any other investment, obligation, or
security to the Collateral or (iii) withdrawing investments from the Collateral.
Notwithstanding the foregoing or any other provision to the contrary in this
Indenture, if the Trustee shall receive a direction from100% of the Series III-A
CP Noteholders (including the Issuer or an Affiliate to vary the Collateral in
accordance with Section 5.18), the Trustee shall be authorized to vary the
Collateral in accordance with such direction.

(g)
The Trustee shall have no responsibility or liability for investment losses on
the Collateral.


37

--------------------------------------------------------------------------------




(h)
For all purposes under this Indenture, the Trustee shall not be deemed to have
notice or knowledge of any Event of Default unless a Designated Officer of the
Trustee has actual knowledge of the event or has received written notice of it.
For the purposes of determining the Trustee's responsibility and liability under
this Indenture, any reference to an Event of Default shall be construed to refer
only to such event of which the Trustee is deemed to have notice as described in
this subsection.

(i) The Trustee shall have no duty or responsibility for the preparation,
filing, continuation or correctness of any financing statement or for the
validity or perfection of any lien or security interest.
(j) Delivery of any reports or information by the Trustee shall not constitute
actual or constructive knowledge of any condition or information specified
therein.
(k) Any intellectual property created or generated in the preparation of Daily
Collateral Reports shall, as between the Trustee and Issuer, be owned by the
Trustee, and Issuer shall have no rights with respect thereto.
Section 6.02    Notice of Event of Default.
Upon the occurrence of any Event of Default of which a Designated Officer of the
Trustee has actual knowledge or has received written notice, the Trustee shall
transmit by mail notice of the occurrence of the event to all Series III-A CP
Noteholders as their names and addresses appear on the Series III-A CP Note
Register and Mariner Wealth Advisors and Montage Investments within 5 days after
it receives written notice or obtains actual knowledge of the event.
Section 6.03    Rights of Trustee.
(a)
The Trustee may conclusively rely and shall fully be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, note or other
document reasonably believed by it to be genuine and to have been signed or
presented by the proper party or parties;

(b)
Whenever in the administration of this Indenture the Trustee deems it desirable
that a matter be proved or established prior to taking, suffering or omitting
any action, the Trustee (unless other evidence is specifically prescribed) may,
in the absence of willful misconduct on its part, conclusively rely upon an
Officer's Certificate of the Issuer;

(c)
As a condition to the taking, suffering or omitting of any action by it, the
Trustee may consult with counsel, and the advice of counsel or any opinion of
counsel shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted by it in good faith and in reliance
thereon;

(d)
The Trustee shall be under no obligation to exercise any of the rights or powers
vested in it by this Indenture or to honor the request or direction of any of
the Series III-A CP Noteholders pursuant to this Indenture, unless the Series
III-A CP Noteholders shall have offered to the


38

--------------------------------------------------------------------------------




Trustee reasonable security or indemnity satisfactory to it against the costs,
expenses and liabilities that might be incurred by it in compliance with the
request or direction;
(e)
The Trustee shall not be bound to make any investigation into the matters stated
in any resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent, order, bond, note or other document, but the
Trustee, in its discretion, may make any further inquiry or investigation into
those matters that it deems appropriate, and, if the Trustee determines to
inquire further, it shall be entitled to examine the books, records and premises
of the Issuer, personally or by agent or attorney at the expense of the Issuer
and shall incur no liability of any kind by reason of such inquiry or
investigation;

(f)
The Trustee may execute any of the trusts or powers under this Indenture or
perform any duties under this Indenture either directly or through agents,
attorneys, custodians or nominees and the Trustee shall not be responsible for
(i) any misconduct or negligence on the part of any agent, attorney, custodians
or nominees appointed with due care by it or (ii) the supervision of those
agents, attorneys, custodians or nominees appointed with due care;

(g)
The Trustee shall not be liable for any actions taken, suffered or omitted by it
in good faith and believed by it to be authorized or within the discretion or
rights conferred upon the Trustee by this Indenture;

(h)
The Trustee shall not be liable for any actions taken, suffered or omitted by it
in good faith based upon instructions or notices contemplated in this Indenture
which the Trustee reasonably believed in good faith to have been given by an
Authorized Representative; and

(i)
The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.

(j)
The Bank of New York Mellon, in whatever capacity acting, shall have no
liability whatsoever for the action or inaction of any Clearing Agency.

(k)
Trustee is authorized to utilize any generally recognized pricing information
service (including brokers and dealers of securities) or may rely on prices
provided by the Securities Intermediary in order to perform its valuation
responsibilities hereunder, and the parties hereto agree that Trustee shall not
be liable for any loss, damage or expense (including attorney’s fees) incurred
as a result of errors or omissions of any such pricing information service,
broker or dealer, or in any prices provided by the Securities Intermediary.

(l)
Unless the Trustee receives written notice of an error or omission related to
financial information or disbursements provided to Series III-A CP Noteholders
within ninety days of Series III-A CP Noteholders' receipt of the same, the
Trustee shall have no liability in connection with such and, absent direction by
the requisite percentage of Series III-A CP Noteholders entitled to direct the
Trustee, no further obligations in connection thereof.


39

--------------------------------------------------------------------------------




(m)
It is understood by the parties hereto other than the Trustee that the sole
recourse of the parties hereto other than the Trustee in respect of the
obligations hereunder and under the other documents contemplated thereby and
related thereto to which it is a party shall be to the assets held hereunder and
to the parties hereto other than the Trustee. In addition, the Trustee is
entering into this Indenture and the other documents contemplated thereby and
related thereto to which it is a party solely in its capacity as trustee under
this Indenture and in its Agent Capacity and not in its individual capacity
(except as expressly stated herein) and in no case shall the Trustee (or any
Person acting as successor trustee under this Indenture) be personally liable
for or on account of any of the statements, representations, warranties,
covenants or obligations stated to be those of the Issuer hereunder or
thereunder, all such liability, if any, being expressly waived by the parties
hereto and any person claiming by, through or under such party, provided,
however, that the Trustee (or any such successor trustee) shall be personally
liable hereunder and thereunder for its own gross negligence or willful
misconduct or for its material breach of its covenants, representations and
warranties contained herein or therein, to the extent expressly covenanted or
made in its individual capacity. The provisions of this Section shall survive
the termination of this Indenture.

Section 6.04    Not Responsible for Recitals or Issuance of Notes.
The recitals contained in this Indenture and in the Notes, except the
certificate of authentication of the Trustee, shall be taken as the statements
of the Issuer, and the Trustee assumes no responsibility for their correctness.
The Trustee makes no representation as to the validity or sufficiency of this
Indenture, the Notes, or any related document. The Trustee shall not be
accountable for the use or application by the Issuer of the proceeds from the
Notes.
Section 6.05    May Hold Notes.
The Trustee, any Paying Agent, any Transfer Agent and Registrar, or any other
agent of the Issuer, in its individual or any other capacity, may become the
owner or pledgee of Series III-A CP Notes and may otherwise deal with the Issuer
with the same rights it would have if it were not Trustee, Paying Agent,
Transfer Agent and Registrar, or other agent.
Section 6.06    Money Held in Trust.
Any money held by the Trustee in trust under this Indenture need not be
segregated from any other funds held by the Trustee in trust under this
Indenture except to the extent required by this Indenture. The Trustee shall be
under no liability for interest on any money received by it under this Indenture
except as otherwise agreed upon in writing by the Trustee.
Section 6.07    Compensation, Reimbursement and Indemnification.
(a)    The Issuer agrees:
(i)    to pay the Trustee the Trustee fees set forth in the Trustee Fee Letter;

40

--------------------------------------------------------------------------------




(ii)    except as otherwise expressly provided in this Indenture, to reimburse
the Trustee upon its request, and in accordance with the Trustee Fee Letter, for
all expenses, disbursements, and advances incurred or made by the Trustee
pursuant to this Indenture (including all costs and expenses incurred by the
Trustee exercising any remedies under this Indenture and the reasonable
compensation and the expenses and disbursements of its agents and counsel,
except any such expense, disbursement, or advance that shall be determined to
have been caused by its negligence or willful misconduct); and
(iii)    to indemnify the Trustee, its officers, directors, employees, and
agents against any loss, liability, expense, damage, or injury suffered or
sustained without negligence or willful misconduct on its part, arising in
connection with the acceptance or administration of this trust, including the
costs and expenses of defending itself against any claim or liability from the
exercise or performance of any of its powers or duties under this Indenture.
(b) The Trustee hereby agrees not to cause the filing of a petition in
bankruptcy against the Issuer for the non‑payment to the Trustee of any amounts
provided by this Section until at least one year and one day after the payment
in full of all the Series III-A CP Notes issued under this Indenture.
(c)
When the Trustee incurs expenses or renders services in connection with an Event
of Default specified in Section 5.01(a)(v) or Section 5.01(a)(vi), the expenses
(including the reasonable charges and expenses of its counsel) and the
compensation for the services are intended to constitute expenses of
administration under any applicable Federal or state bankruptcy, insolvency or
other similar law.

(d) The provisions of this Section shall survive the termination of this
Indenture.
Section 6.08    Replacement of Trustee.
No resignation or removal of the Trustee and no appointment of a successor
Trustee shall become effective until the acceptance of appointment by the
successor Trustee pursuant to this Section. The Trustee may resign at any time
upon 60 days' written notice to the Issuer. Majority Series III-A CP Noteholders
may remove the Trustee with or without cause by so notifying the Trustee and may
appoint a successor Trustee. The Issuer shall remove the Trustee if:
(i)    the Trustee fails to satisfy Section 6.11;
(ii)    the Trustee is adjudged a bankrupt or insolvent, or a receiver of the
Trustee or of its property shall be appointed, or any public officer takes
charge of the Trustee or its property or its affairs for the purpose of
rehabilitation, conservation, or liquidation; or
(iii)    the Trustee otherwise becomes legally unable to act.
If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason (the Trustee in such event being referred to as the
retiring Trustee), the Issuer shall promptly appoint a successor Trustee
satisfactory to the Series III-A CP Noteholders.

41

--------------------------------------------------------------------------------




A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and the Issuer. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers, and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to the Series III-A CP
Noteholders. The retiring Trustee, upon payment of its charges hereunder, shall
promptly transfer all property held by it as Trustee to the successor Trustee.
If a successor Trustee does not take office within 30 days after the retiring
Trustee resigns or is removed, the retiring Trustee (at the expense of the
Issuer), the Issuer or Majority Series III-A CP Noteholders may petition any
court of competent jurisdiction for the appointment of a successor Trustee.
If the Trustee fails to satisfy Section 6.11, any Series III-A CP Noteholder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.
Notwithstanding the replacement of the Trustee pursuant to this Section, the
Issuer's obligations under Section 6.07 shall continue for the benefit of the
removed or retiring Trustee.
Section 6.09    Successor Trustee by Merger.
If the Trustee consolidates with, merges or converts into, or transfers all or
substantially all its corporate trust business or assets to, another corporation
or banking association, the resulting, surviving, or transferee corporation or
banking association without any further act shall be the successor Trustee if
that corporation or banking association is otherwise qualified and eligible
under Section 6.11. The Trustee shall provide the Issuer and all Series III-A CP
Noteholders prior written notice of any such transaction.
If any Series III-A CP Notes have been authenticated but not delivered at the
time a successor to the Trustee by merger, conversion, consolidation, or
transfer succeeds to the trusts created by this Indenture, the successor to the
Trustee may adopt the certificate of authentication of the predecessor Trustee
and deliver the Series III-A CP Notes so authenticated.
Any successor to the Trustee may authenticate Series III-A CP Notes in the name
of the successor Trustee and those certificates of authentication shall have the
full force that it is anywhere provided in the Series III-A CP Notes or in this
Indenture that certificates of authentication of the Trustee shall have.
Section 6.10    Appointment of Co‑Trustee or Separate Trustee.
(a)
Notwithstanding any other provisions of this Indenture, at any time, for the
purpose of meeting any legal requirement of any jurisdiction in which any part
of the Collateral may at the time be located, the Trustee may execute and
deliver all instruments to appoint one or more Persons to act as a co‑trustee or
co‑trustees, or separate trustee or separate trustees, of any part of the
Collateral, and to vest in those Persons, in such capacity and for the benefit
of the Series III-A CP Noteholders, title to any part of the Collateral and,
subject to the other


42

--------------------------------------------------------------------------------




provisions of this Section, the powers, duties, obligations, rights and trusts
as the Trustee may consider necessary or desirable. No co‑trustee or separate
trustee under this Indenture shall be required to meet the terms of eligibility
as a successor trustee under Section 6.11 and no notice to Series III-A CP
Noteholders of the appointment of any co‑trustee or separate trustee shall be
required under Section 6.08.
(b)
Every separate trustee and co‑trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

(i)    all rights, powers, duties and obligations conferred or imposed upon the
Trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and the separate trustee or co‑trustee jointly (the separate trustee or
co‑trustee is not authorized to act separately without the Trustee joining in
the act), except to the extent that under any law of any jurisdiction in which
any particular acts are to be performed the Trustee is incompetent or
unqualified to act, in which event the rights, powers, duties, and obligations
shall be performed singly by the separate trustee or co‑trustee, but solely at
the direction of the Trustee;
(ii)    no trustee under this Indenture shall be personally liable by reason of
any act or omission of any other trustee; under this Indenture; and
(iii)    the Trustee may at any time accept the resignation of or remove any
separate trustee or co‑trustee.
(c)
Any notice, request, or other writing given to the Trustee shall be deemed to
have been given to each of the then separate trustees and co‑trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co‑trustee shall refer to this Indenture and the conditions
of this Article. Each separate trustee and co‑trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trustee or separately, as
may be provided therein, subject to all the provisions of this Indenture,
specifically including every provision of this Indenture relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
instrument of appointment shall be filed with the Trustee.

(d)
Any separate trustee or co‑trustee may at any time constitute the Trustee its
agent or attorney‑in‑fact with full power and authority to do any lawful act
under this Indenture on its behalf and in its name. If any separate trustee or
co‑trustee shall die, become incapable of acting, resign, or be removed, all of
its estates, properties, rights, remedies and trusts shall vest in and be
exercised by the Trustee, without the appointment of a new or successor trustee.

Section 6.11    Eligibility; Disqualification.
The Trustee shall have a combined capital and surplus of at least $500,000,000
as set forth in its most recently filed report of condition.

43

--------------------------------------------------------------------------------




Section 6.12    Representations and Covenants of Trustee.
The Trustee represents, warrants and covenants that:
(i)    it is a banking corporation duly organized and validly existing under the
laws of the State of New York;
(ii)    it has full power and authority to deliver and perform this Indenture
and has taken all necessary action to authorize the execution, delivery, and
performance by it of this Indenture and the Collateral Account Control
Agreement; and
(iii)each of this Indenture and the Collateral Account Control Agreement has
been duly executed and delivered by the Trustee and constitutes its legal, valid
and binding obligation enforceable in accordance with its terms, except to the
extent the enforcement thereof may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditor's rights generally and
subject also to the availability of equitable remedies if equitable remedies are
sought.
Section 6.13    Trustee as Paying Agent, Registrar and Authenticating Agent.
Where the Trustee shall act in the capacity of Paying Agent, Registrar,
Authenticating Agent and issuing agent (collectively, the “Agent Capacity”),
neither the Trustee nor its officers, employees or agents shall be liable for
any act or omission thereunder, except in the case of a judicial determination
of its own gross negligence or willful misconduct as described in Section 6.14
in this Indenture. The duties and obligations of the Trustee in its Agent
Capacity and those of its officers and employees shall be determined by the
express provisions of this Indenture, and the Trustee and its officers,
employees and agents shall be responsible for the performance of only such
duties and obligations as are specifically set forth herein and therein, and no
implied covenants shall be read into any such document against the Trustee or
its officers, employees or agents. Neither the Trustee or its officers,
employees or agents shall be required to ascertain whether any issuance or sale
of Series III-A CP Note(s) (or any amendment or termination of this Indenture)
has been duly authorized or is in compliance with any other agreement,
ordinance, resolution or other undertaking or document to which the Issuer is a
party or by which it or its property may be bound (whether or not the Trustee is
a party to such other agreement).
Section 6.14    Liability in Agent Capacity.
The Issuer hereby indemnifies and holds the Trustee in its Agent Capacity, and
its employees and any of its officers and agents harmless, from and against, and
the Trustee in its Agent Capacity shall not be liable for, any and all losses,
liabilities (including liabilities for penalties), actions, suits, judgments,
demands, damages, costs and expenses of any nature (including, without
limitation, interest and reasonable attorneys’ fees, expenses, and the allocable
costs of in-house legal services) arising out of or resulting from the exercise
of its rights and/or the performance of its duties (or those of its agents and
employees) hereunder; provided, however, that the Issuer shall not be liable to
indemnify or pay you with respect to any loss, liability, action, suit,
judgment, demand, damage, cost or expense that shall be determined to have been
caused by your own gross negligence or

44

--------------------------------------------------------------------------------




willful misconduct or that of your officers or employees. The foregoing
indemnity includes, but is not limited to, any action taken or omitted to be
taken by the Trustee in its Agent Capacity upon electronically transmitted
instructions (authorized herein) received by it from, or believed by it in good
faith to have been given by, the proper person or persons. The provisions of
this Section 6.14 shall survive (i) the Trustee’s resignation or removal in its
Agent Capacity and (ii) the termination of this Indenture.
In no event shall the Trustee, whether as Trustee or in its Agent Capacity be
responsible or liable for special, indirect, or consequential loss or damage of
any kind whatsoever (including, but not limited to, loss of profit) irrespective
of whether the Trustee has been advised of the likelihood of such loss or damage
and regardless of the form of action.
Section 6.15    Information Sharing.
Issuer understands that The Bank of New York Mellon Corporation is a global
financial organization that operates in and provides services and products to
clients through affiliates and subsidiaries located in multiple jurisdictions
(the “BNY Mellon Group”). Issuer also understands that the BNY Mellon Group may
centralize in one or more affiliates, subsidiaries or unaffiliated service
providers certain activities, including audit, accounting, administration, risk
management, legal, compliance, sales, marketing, relationship management, and
the storage, maintenance, aggregation, processing and analysis of information
and data regarding Issuer and any accounts hereunder. Consequently, Issuer
hereby consents and authorizes Securities Intermediary to disclose to other
members of the BNY Mellon Group (and their respective officers, directors and
employees) information and data regarding Issuer (as applicable), its employees
and representatives, and any accounts hereunder in connection with the foregoing
activities. To the extent that information and data includes personal data
encompassed by relevant data protection legislation applicable to Issuer, Issuer
represents and warrants that it is authorized to provide the foregoing consents
and authorizations and that the disclosure to Securities Intermediary will
comply with the relevant data protection legislation. Issuer acknowledges and
agrees that information concerning it may be disclosed to unaffiliated service
providers who are required to maintain the confidentiality of such information,
to governmental and regulatory authorities in jurisdictions where the BNY Mellon
Group operates, and otherwise as required by law.
Article VII.
SERIES III-A CP NOTEHOLDERS' LIST AND REPORTS BY INDENTURE TRUSTEE AND ISSUER
Section 7.01    Issuer to Furnish Trustee Names and Addresses of Series III-A CP
Noteholders.
Within five days after each Record Date, the Transfer Agent and Registrar, at
the direction of the Issuer, will cause to be furnished to the Trustee a list,
in such form as the Trustee may reasonably require, of the names, addresses and
taxpayer identification numbers of the Series III-A CP Noteholders as they
appear on the Series III-A CP Note Register as of that Record Date. At any other
time the Trustee may request the Issuer to furnish, on ten days' written notice,
a list of similar form and content as of a date not more than 10 days prior to
the time the list is furnished.

45

--------------------------------------------------------------------------------




So long as the Trustee is the Transfer Agent and Registrar, the Issuer shall not
be required to furnish such lists and the Trustee shall furnish to the Issuer
such list upon ten days' written request.
Section 7.02    Preservation of Information; Communications to Series III-A CP
Noteholders.
(a)
The Trustee shall preserve, in as current a form as is reasonably practicable,
the names, addresses and taxpayer identification numbers of the Series III-A CP
Noteholders contained in the most recent list furnished to the Trustee under
Section 7.01 and the names, addresses and taxpayer identification numbers of the
Series III-A CP Noteholders received by the Trustee in its capacity as Transfer
Agent and Registrar. The Trustee may destroy any list furnished to it under
Section 7.01 upon receipt of a new list so furnished.

(b)
If any Series III-A CP Noteholder applies in writing to the Trustee stating that
it desires to communicate with other Series III-A CP Noteholders regarding their
rights under this Indenture or under the Notes, then the Trustee shall, within
five Business Days after the receipt of the application, afford that Series
III-A CP Noteholder access to the information preserved at the time by the
Trustee in accordance with subsection (a) of this Section.

(c)
If any Owner applies in writing to the Trustee stating that it desires to
communicate with other Owners regarding their rights under this Indenture or
under the Notes, then the Trustee shall, within five Business Days after the
receipt of the application, afford that Owner access to the information
preserved at the time by the Trustee in accordance with subsection (a) of this
Section; provided, however, that in the case of a person claiming to be an Owner
requesting such information, the Trustee shall not furnish such information
until the Issuer shall have authorized release of such information and the
Trustee shall have no liability for such release or the identity of the
requesting person

Article VIII.
ACCOUNTS, ACCOUNTING AND RELEASES
Section 8.01    Collection of Money.
Except as otherwise expressly provided in this Indenture, the Trustee may demand
payment or delivery of, and receive and collect, directly and without
intervention or assistance of any fiscal agent or other intermediary, all money
and other property payable to or receivable by the Trustee pursuant to this
Indenture. The Trustee shall hold all such money and property received by it in
trust for the Series III-A CP Noteholders and shall apply such property and
money as provided in this Indenture.
Section 8.02    Distributions.
On each Payment Date, the Trustee shall, in accordance with Section 2.15 of this
Indenture, distribute to the Series III-A CP Noteholders payments due
thereunder.

46

--------------------------------------------------------------------------------




Section 8.03    Release of Trust Assets, Etc..
(a)
Subject to the payment of its fees and expenses, the Trustee, when required by
the Basic Documents shall, execute instruments to release property from the Lien
of this Indenture, or convey the Trustee's interest in the same. No party
relying upon an instrument executed by the Trustee as provided in this Article
shall be bound to ascertain the Trustee's authority, inquire into the
satisfaction of any conditions precedent or see to the application of any
monies.

(b)
Upon written direction of an Authorized Representative of the Issuer, the
Trustee shall, at such time as there are no Series III-A CP Notes outstanding,
release and transfer, without recourse, all of the Collateral that secured the
Series III-A CP Notes (other than any cash held for the payment of the Series
III-A CP Notes pursuant to Section 4.02).

Section 8.05    Establishment of Note Account.
The Trustee, for the benefit of the Series III-A CP Noteholders, shall establish
and maintain with a separate segregated trust account (the “Note Account”),
bearing a designation clearly indicating that the funds therein are held for the
benefit of the Series III-A CP Noteholders.
Article IX.
SUPPLEMENTAL INDENTURES
Section 9.01    Supplemental Indentures Without Consent of Series III-A CP
Noteholders.
(a)
The Issuer and the Trustee, when authorized by a written direction of an
Authorized Representative of the Issuer, may enter into one or more indentures
supplemental to this Indenture, in form satisfactory to the Trustee, for any of
the following purposes:

(i)    to correct or amplify the description of any property subject to the Lien
of this Indenture, or better to assure, convey and confirm to the Trustee any
property required to be subjected to the Lien of this Indenture, or to subject
to the Lien of this Indenture additional property;
(ii)    to evidence the succession, in compliance with Section 3.06, of another
Person to the Issuer, and the assumption by the successor of the covenants of
the Issuer herein and in the Series III-A CP Notes;
(iii)    to add to the covenants of the Issuer, for the benefit of the Series
III-A CP Noteholders, or to surrender any right or power herein conferred upon
the Issuer;
(iv)    to convey, transfer, assign, mortgage or pledge any property to or with
the Trustee;
(v)    to cure any ambiguity, to correct or supplement any provision herein or
in any supplemental indenture that may be inconsistent with any other provision
herein or in any supplemental indenture, or to make any other provisions with
respect to matters arising

47

--------------------------------------------------------------------------------




under this Indenture or in any supplemental indenture so long as the interests
of any Series III-A CP Noteholder are not adversely affected; or
(vi)    to evidence the acceptance of the appointment under this Indenture of a
successor trustee and to add to or change any of the provisions of this
Indenture necessary to facilitate the administration of the trusts under this
Indenture by more than one trustee, pursuant to the requirements of Article VI.
The Trustee is authorized to join in the execution of any such supplemental
indenture and to make any further appropriate agreements and stipulations that
may be therein contained.
(b)    The Issuer and the Trustee, when authorized by a written direction of an
Authorized Representative of the Issuer, may also enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to, or
changing in any manner or eliminating any of the provisions of, this Indenture
or of modifying in any manner the rights of the Series III-A CP Noteholders
under this Indenture; provided that such action will not, as evidenced by an
Opinion of Counsel of the Issuer, delivered and acceptable to the Trustee,
adversely affect in any material respect the interests of any Series III-A CP
Noteholder.
Section 9.02    Supplemental Indentures with Consent of Series III-A CP
Noteholders.
The Issuer and the Trustee, when authorized by a written direction of an
Authorized Representative of the Issuer, also may, with the consent of a
Majority of Series III-A CP Noteholders, by an Act of the Series III-A CP
Noteholders delivered to the Issuer and the Trustee, enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to,
changing in any manner or eliminating any of the provisions of this Indenture or
of modifying in any manner the rights of those Series III-A CP Noteholders under
this Indenture. However, no such supplemental indenture shall, without the
consent of each Series III-A CP Noteholder affected thereby:
(i)
change the due date of any installment of principal of or interest on any Series
III-A CP Note, or reduce the principal amount of any Series III-A CP Note, the
interest rate on any Series III-A CP Note or the redemption price of any Series
III-A CP Note or change any place of payment where, or the coin or currency in
which, any Series III-A CP Note or any interest on it is payable;

(ii)
impair the right to institute suit for the enforcement of the provisions of this
Indenture requiring the application of funds, as provided in Article V, to the
payment of any amount due on the Series III-A CP Notes on or after the
respective due dates thereof (or, in the case of redemption, on or after the
redemption date);

(iii)
reduce the percentage that constitutes “Majority Series III-A CP Noteholders” or
the consent requirements of the Holders which is required for any such
supplemental indenture, or the consent of the Holders of which is required for
any waiver of compliance with certain provisions of this Indenture or certain
defaults hereunder and their consequences as provided for in this Indenture;


48

--------------------------------------------------------------------------------




(iv)
reduce the percentage of the aggregate outstanding amount of any Notes, the
consent of the Holders of which is required to direct the Trustee to sell or
liquidate the Collateral if the proceeds of such sale would be insufficient to
pay the principal amount and accrued but unpaid interest on the outstanding
Notes;

(v)
decrease the percentage of the aggregate principal amount of the Series III-A CP
Notes required to amend the sections of this Indenture that specify the
applicable percentage of the aggregate principal amount of the Series III-A CP
Notes necessary to amend this Indenture;

(vi)
modify or alter the provisions of this Indenture regarding the voting of Series
III-A CP Notes held by the Issuer or any Affiliate thereof;

(vii)
permit the creation of any Lien ranking prior to or on a parity with the Lien of
this Indenture on any part of the Collateral for any Series III-A CP Notes or,
except as otherwise permitted or contemplated herein, terminate the Lien of this
Indenture on any Collateral assets or deprive any Series III-A CP Noteholder of
the security provided by the Lien of this Indenture; or

(viii)
to provide for the termination or replacement of any external credit enhancement
in accordance with the provisions hereto.

Promptly after the execution by the Issuer and the Trustee of any supplemental
indenture pursuant to this Section, the Trustee shall mail to the Series III-A
CP Noteholders to which that supplemental indenture relates written notice
provided to the Trustee by the Issuer setting forth in general terms the
substance of that supplemental indenture. The failure of the Trustee to mail any
such notice, or any defect therein, shall not in any way impair or affect the
validity of that supplemental indenture.
Section 9.03    Execution of Supplemental Indentures.
In executing, or accepting the additional trusts created by, any supplemental
indenture permitted by this Article or the modification thereby of the trusts
created by this Indenture, the Trustee shall be provided with, and (subject to
Sections 6.01 and 6.03) shall be fully protected in relying upon, an Opinion of
Counsel stating that the execution of such supplemental indenture is authorized
or permitted by this Indenture. The Trustee may, but shall not be obligated to,
enter into any supplemental indenture that affects the Trustee's own rights,
duties, liabilities or immunities under this Indenture or otherwise.
Section 9.04    Effect of Supplemental Indenture.
Upon the execution of any supplemental indenture under this Article, this
Indenture shall be modified in accordance therewith, and that supplemental
indenture shall form a part of this Indenture for all purposes, and every Holder
of Series III-A CP Notes theretofore or thereafter authenticated and delivered
hereunder shall be bound thereby.

49

--------------------------------------------------------------------------------




Section 9.05    Reference in Series III-A CP Notes to Supplemental Indentures.
Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article may bear a notation in form as to any matter
provided for in that supplemental indenture. If the Issuer so determines, new
Series III-A CP Notes so modified as to conform, in the opinion of the Issuer,
to that supplemental indenture may be prepared and executed by the Issuer and
authenticated and delivered by the Trustee in exchange for outstanding Notes.
Article X.
MISCELLANEOUS
Section 10.01    Form of Documents Delivered to Trustee.
In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to those matters in one or several documents.
Any certificate or opinion of an Authorized Representative of the Issuer may be
based, insofar as it relates to legal matters, upon a certificate or opinion of,
or representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which such officer's certificate or opinion is
based are erroneous. Any such certificate of an Authorized Representative or
Opinion of Counsel may be based, insofar as it relates to factual matters, upon
a certificate or opinion of, or representations by, an officer or officers of
the Issuer or the Issuer, stating that the information with respect to those
factual matters is in the possession of such party, unless such Authorized
Representative or counsel knows, or in the exercise of reasonable care should
know, that the certificate or opinion or representations with respect to those
matters are erroneous.
Where any Person is required to make, give, or execute two or more applications,
requests, consents, certificates, statements, opinions, or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.
Whenever in this Indenture, in connection with any application or certificate or
report to the Trustee, it is provided that the Issuer shall deliver any document
as a condition of the granting of such application, or as evidence of the
Issuer's compliance with any term hereof, it is intended that the truth and
accuracy, at the time of the granting of such application or at the effective
date of that certificate or report (as the case may be), of the facts and
opinions stated in that document shall in such case be conditions precedent to
the right of the Issuer to have that application granted or to the sufficiency
of that certificate or report. The foregoing shall not, however, be construed to
affect the Trustee's right to rely upon the truth and accuracy of any statement
or opinion contained in any such document as provided in Article VI.

50

--------------------------------------------------------------------------------




Section 10.02    Acts of Series III-A CP Noteholders.
(a)
Any request, demand, authorization, direction, notice, consent, waiver or other
action provided by this Indenture to be given or taken by Series III-A CP
Noteholders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by those Series III-A CP Noteholders in
person or by agent duly appointed in writing and satisfying any requisite
percentages as to minimum number or dollar value of outstanding principal amount
represented by those Series III-A CP Noteholders. Except as herein otherwise
expressly provided, any such action shall become effective when such instrument
or instruments are delivered to the Trustee, and, where it is hereby expressly
required, to the Issuer. Such instrument or instruments (and the action embodied
therein and evidenced thereby) are herein sometimes referred to as the “Act” of
the Series III-A CP Noteholders signing such instrument or instruments. Proof of
execution of any such instrument or of a writing appointing any such agent shall
be sufficient for any purpose of this Indenture and conclusive in favor of the
Trustee and the Issuer, if made in the manner provided in this Section.

(b)
The fact and date of the execution by any Person of any such instrument or
writing may be proved in any manner which the Trustee deems sufficient.

(c)
The ownership of Series III-A CP Notes shall be proved by the Series III-A CP
Note Register.

(d)
Any request, demand, authorization, direction, notice, consent, waiver, or other
action by any Series III-A CP Noteholder shall bind the Holder (and any
transferee thereof) of every Series III-A CP Note issued upon the registration
thereof in exchange therefor or in lieu thereof, in respect of anything done,
omitted or suffered to be done by the Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.

Section 10.03    Notices, Etc. to Trustee, Issuer and Issuer.
(a)
Any request, demand, authorization, direction, notice, consent, waiver, or Act
of Series III-A CP Noteholders or other documents provided or permitted by this
Indenture to be made upon, given or furnished to, or filed with:

(i)    the Trustee by any Series III-A CP Noteholder or by the Issuer shall be
sufficient for every purpose hereunder (x) if in writing and mailed, first-class
postage prepaid, to the address set forth below or (y) if made, given, furnished
or filed in writing to a Designated Officer of the Trustee, by facsimile
transmission or by other electronic means acceptable to the Trustee to or with
the Trustee at:
The Bank of New York Mellon
101 Barclay Street, Floor 7 West
New York, New York 10286
Attention:    Corporate Trust Administration
Dealing and Trading
Facsimile No.: (212) 815-2830



51

--------------------------------------------------------------------------------




(ii)    the Issuer by the Trustee or by any Series III-A CP Noteholder shall be
sufficient for every purpose hereunder if in writing and mailed, first‑class
postage prepaid, to the address set forth below or (y) if made, given, furnished
or filed in writing to the Issuer, by facsimile transmission or by other
electronic means acceptable to the Issuer to or with the Issuer at:
Piper Jaffray & Co.
800 Nicollet Mall, J09STR
Minneapolis, MN 55402-7020
Attn: Treasury Department
Telephone:    (612) 303-6805
Facsimile:    (612) 303-1316
, or at any other address previously furnished in writing to the Trustee by the
Issuer.
(iii)    Mariner Wealth Advisors and Montage Investments by the Trustee shall be
sufficient for every purpose hereunder if in writing and mailed, first‑class
postage prepaid, to the address set forth below or (y) if made, given, furnished
or filed in writing to the Issuer, by facsimile transmission or by other
electronic means acceptable to Mariner Wealth Advisors and Montage Investments
at:
Montage Investments
Mariner Investments
11300 Tomahawk Creek Parkway, Ste 200
Leawood, KS  66211
Attn: Katrina Radenberg, Portfolio Manager
Telephone:    913-647-9744
Facsimile:    913-647-9745
And:
Gary Henson, CIO & President
Telephone:    913-647-9782
Facsimile:    913-647-9783
, or at any other address previously furnished in writing to the Trustee by the
Issuer.
Section 10.04    Notices to Series III-A CP Noteholders; Waiver.
Where this Indenture provides for notice to Series III-A CP Noteholders of any
event, such notice shall be sufficiently given (unless otherwise herein
expressly provided) if in writing and mailed by registered or certified mail or
first class postage prepaid or national overnight courier service to each Series
III-A CP Noteholder affected by such event, at the address of that Series III-A
CP Noteholder as it appears on the Series III-A CP Note Register, not later than
the latest date, and not earlier than the earliest date, prescribed for the
giving of such notice. In any case where notice to Series III-A CP Noteholders
is given by mail, neither the failure to mail such notice, nor any defect in any
notice so mailed, to any particular Series III-A CP Noteholder shall affect the
sufficiency of such notice with respect to other Series III-A CP Noteholders,
and any notice that is mailed in the manner herein provided shall conclusively
be presumed to have been duly given.

52

--------------------------------------------------------------------------------




Where this Indenture provides for notice in any manner, that notice may be
waived in writing by any Person entitled to receive such notice, before the
event, and any such waiver shall be the equivalent of that notice.
If because of the suspension of regular mail service, it is impractical to mail
notice of any event to Series III-A CP Noteholders when that notice is required
to be given, then any manner of giving that notice that is satisfactory to the
Trustee shall be deemed to be a sufficient giving of that notice.
The Issuer shall give prompt written notice to each Series III-A CP Noteholder
of any of the following occurrences: (a) the appointment of a successor Trustee
and (b) the execution of a supplemental indenture pursuant to Article IX.
Section 10.05    Alternate Payment and Notice Provisions.
Notwithstanding any provision of this Indenture or any of the Series III-A CP
Notes to the contrary, the Issuer, with the consent of the Trustee, may enter
into any agreement with any Series III-A CP Noteholder providing for a method of
payment, or notice by the Trustee or any Paying Agent to that Series III-A CP
Noteholder, that is different from the methods provided for in this Indenture
for payments or notices. The Issuer will furnish to the Trustee a copy of each
such agreement and the Trustee will cause payments to be made and notices to be
given in accordance with those agreements.
Section 10.06    Effect of Headings and Table of Contents.
The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.
Section 10.07    Successors and Assigns.
All covenants and agreements in this Indenture by the Issuer shall bind its
successors and assigns, whether so expressed or not.
Section 10.08    Separability.
If any provision in this Indenture or in the Series III-A CP Notes is invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
Section 10.09    Benefits of Indenture.
Except as set forth in Section 10.13, nothing in this Indenture or in the Notes,
express or implied, shall give to any Person, other than the parties hereto and
their successors hereunder, and the Series III-A CP Noteholders, any benefit.

53

--------------------------------------------------------------------------------




Section 10.10    Legal Holidays.
In any case where the date on which any payment is due shall not be a Business
Day, then (notwithstanding any other provision of the Series III-A CP Notes or
this Indenture) payment need not be made on that date, but may be made on the
next succeeding Business Day with the same force and effect as if made on the
date on which nominally due, and no interest shall accrue for the period from
and after any such nominal date.
Section 10.11    Governing Law.
THIS INDENTURE AND EACH SERIES III A CP NOTE SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS-OF-LAW PRINCIPLES THEREOF, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW, APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
THEREIN.
EACH OF THE ISSUER AND THE TRUSTEE HEREBY CONSENT TO THE JURISDICTION OF A STATE
OR FEDERAL COURT SITUATED IN NEW YORK, NEW YORK IN CONNECTION WITH ANY SUIT
HEREUNDER.
EACH OF THE ISSUER AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE
TRANSACTION CONTEMPLATED HEREBY.
Section 10.12    Counterparts.
This Indenture may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.
Section 10.13    Issuer Obligation.
No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer on the Series III-A CP Notes or under this Indenture
or any certificate or other writing delivered in connection herewith or
therewith, against (i) any owner of a membership or other equity interest in the
Issuer or (iii) any manager, partner, owner, beneficiary, agent, officer,
director, employee or agent of the Issuer, or of any holder of a membership or
other equity interest in the Issuer.
Section 10.14    No Petition.
The Trustee, by entering into this Indenture, and each Series III-A CP
Noteholder, by accepting a Note, hereby covenant that they will not at any time
institute against the Issuer, or join in any institution against the Issuer, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any United States federal or state bankruptcy

54

--------------------------------------------------------------------------------




or similar law in connection with any obligations relating to the Notes, this
Indenture, until at least one year and one day after the payment in full of all
Series III-A CP Notes issued under this Indenture.
Section 10.15 Force Majeure.
In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.
IN WITNESS WHEREOF, the Issuer and the Trustee have caused this Second Amended
and Restated Indenture to be duly executed by their respective officers
thereunto duly authorized, all as of the day and year first above written.
PIPER JAFFRAY & CO., Issuer
BY:


By:________________________________
Printed Name:
Title:


THE BANK OF NEW YORK MELLON, as Trustee
By:________________________________
Printed Name:
Title:

55

--------------------------------------------------------------------------------




EXHIBIT A- FORM OF MASTER SERIES III-A CP NOTE



56

--------------------------------------------------------------------------------




EXHIBIT B - FORM OF INVESTOR REPRESENTATION LETTER FOR SERIES III-A CP NOTES


The Bank of New York Mellon
101 Barclay Street, Floor 7W
New York, New York 10286
Attention:    Corporate Trust Administration
Dealing and Trading


Piper Jaffray & Co.
800 Nicollet Mall, J13S22
Minneapolis, MN 55402-7020
Attention: Short Term Desk


Re: Piper Jaffray & Co. Series III-A CP Notes issued pursuant to the Second
Amended and Restated Indenture, dated as of April 21, 2014, between Piper
Jaffray & Co., as Issuer, and The Bank of New York Mellon, as Indenture Trustee
In connection with our initial purchase of the Series III-A CP Notes, and any
future purchases of the Series III-A CP Notes we make while this letter is in
effect, the undersigned (the “Purchaser”) hereby acknowledges, represents to and
agrees with Piper Jaffray & Co. (the “Issuer”) and the Indenture Trustee as
follows:
(1)    We understand and acknowledge that the Series III-A CP Notes are exempt
securities under the Securities Act of 1933, as amended (the “Act”), pursuant to
Section 3(a)(3) thereof and that the Issuer is offering the Series III-A CP
Notes only to Qualified Institutional Buyers (as defined in Rule 144A under the
Securities Act of 1933, as amended)(“QIBs”) and Qualified Purchasers (as defined
in Section 2(a)(51) of the Investment Company Act of 1940, as amended) (“QPs”).
We represent that we are a QIB and/or QP. “Investments” refers to securities of
issuers that are not affiliated with us, and the amount of Investments referred
to above generally refers to the value thereof without regard to the stated or
principal amount.
(2)    We are purchasing the Series III-A CP Notes, and any future purchases of
the Series III-A CP Notes covered by this letter will be, for our own account or
for the accounts of one or more QIBs or QPs for which we are acting as a
fiduciary or agent, in each case for investment, and not with a view to, or for
offer or sale in connection with any distribution thereof. We will (i) not make
any sale or other transfer of fractional interests in the Series III-A CP Notes
to any transferee, and (ii) only make transfers to QIBs or QPs.
(3)     We acknowledge that the Issuer and the Indenture Trustee and others will
rely upon the truth and accuracy of the foregoing acknowledgements,
representations and agreements, in connection with this and any future purchases
covered hereby, and agree that, if any of the

57

--------------------------------------------------------------------------------




acknowledgements, representations or agreements deemed to have been made by our
purchase of the Series III-A CP Notes are no longer accurate, we shall promptly
notify the addressees; and if we are acquiring any Series III-A CP Notes as a
fiduciary or agent for one or more Persons who qualify as QIBs or QPs, we
represent that we have sole investment discretion with respect to each such
Person and that we have full power to make the foregoing acknowledgements,
representations and agreements on behalf of each such Person. Each of the
following acknowledgements, representations and agreements will be deemed to be
remade in their entirety for any future purchases we make that are covered by
this letter.
(4)    We (i) have such knowledge and experience in financial and business
matters that we are capable of evaluating the merits and risks (including for
tax, legal, regulatory, accounting and other financial purposes) of our
prospective investment in the Series III-A CP Notes, (ii) are financially able
to bear such risk, (iii) in making such investment are not relying on the advice
or recommendations of the Issuer or any of their respective affiliates (or any
representative of any of the foregoing), and represent that none of such parties
or any of their respective affiliates is acting as a fiduciary or financial or
investment adviser for us and (iv) have determined that an investment in the
Series III-A CP Notes is suitable and appropriate for us. We have had access to
such financial and other information concerning the Issuer and the Series III-A
CP Notes as we have deemed necessary to make our own independent decision to
purchase the Series III-A CP Notes, including the opportunity, at a reasonable
time prior to our purchase of the Series III-A CP Notes, to ask questions and
receive answers concerning the Issuer and the terms and conditions of the
offering of the Series III-A CP Notes.
(5)    We understand that there is no trading market for the Series III-A CP
Notes and that no assurance can be given as to the liquidity of any trading
market for the Series III-A CP Notes and that it is unlikely that a trading
market for the Series III-A CP Notes will develop. We further understand that,
although the Issuer may from time to time make a market in the Series III-A CP
Notes, the Issuer is under no obligation to do so and, following the
commencement of any market-making, may discontinue the same at any time.
Accordingly, we are prepared to hold the Series III-A CP Notes for an indefinite
period of time or until the Maturity Date.
(6)    The Series III-A CP Notes were not offered or sold to us by any form of
general solicitation or advertising, including but not limited to:
(a)    any advertisement, article, notice or other communication published in
any newspaper, magazine or similar media or broadcast over television or radio;
or
(b)    any seminar or meeting whose attendees were invited by any general
solicitation or general advertising.
(7)    We understand and agree that in making decisions as to whether to
purchase or sell the Series III-A CP Notes, we must rely on our own examination
of the Issuer and the terms of the Series III-A CP Notes and that the Issuer
shall not be deemed to make any recommendation regarding the amounts of any
investment in the Series III-A CP Notes or the suitability of an investment in
the Series III-A CP Notes by us. We have carefully reviewed the Offering
Memorandum, dated as of April 1, 2013, and we acknowledge that (i) the Issuer of
the Series III-A CP Notes is Piper Jaffray

58

--------------------------------------------------------------------------------




& Co., (ii) our registered representative at Piper Jaffray & Co. in connection
with this purchase is an employee of Piper Jaffray & Co., (iii) Piper Jaffray &
Co. will compensate our registered representative with a commission that is
determined by reference to the dollar amount of the Series III-A CP Notes we are
purchasing from you and (iv) we are aware that the relationships referred to
above pose a potential conflict of interest.
(8)    We are the beneficial owner of at least $1,000,000 of the Series III-A CP
Notes and hereby request access to the Daily Collateral Reports pursuant to
Section 3.03 of the Indenture and any other notices required under the Indenture
to be sent to [mailing address]. We agree that any such reports shall be
received by us as confidential and will not be disseminated to any other person
or organization.
We understand that this letter shall continue in effect and apply to any
purchases of the Series III-A CP Notes that are sold pursuant to the Offering
Memorandum, dated as of April 21, 2014 and that if any of the acknowledgements,
representations or agreements deemed to have been made upon each purchase of the
Series III-A CP Notes are no longer accurate, we shall promptly notify the
addressees.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Indenture.
Date:_______________________        ______________________
(Name of Purchaser)


By:_________________________________
Printed
Name:______________________________
Title:_______________________________
            
Mailing Address of Purchaser:



59

--------------------------------------------------------------------------------




EXHIBIT C - FORM OF NOTICE OF EXCLUSIVE CONTROL
The Bank of New York Mellon
One Wall Street, New York
New York, New York 10286
Attention:    Broker Dealer Services
Re: Piper Jaffray & Co. Series III-A CP Notes
We hereby instruct you pursuant to Section 5.04 (a) of the Second Amended and
Restated Indenture, dated as of April 21, 2014 (as supplemented or amended, the
“Indenture”), between Piper Jaffray & Co., as Issuer, and The Bank of New York
Mellon, as indenture trustee, and Article III, Section 5 of the Collateral
Account Control Agreement, dated as of April 1, 2013 (as supplemented or
amended, the “Control Agreement”) among the undersigned, as Securities
Intermediary and Secured Party and Piper Jaffray & Co., as Pledgor, that (i) an
uncured Event of Default has occurred and is continuing under Section 5.01 of
the Indenture, (ii) you (A) shall not follow any instructions or entitlement
orders of Pledgor with respect to the Collateral or the Collateral Account held
by you for Pledgor, and (B) unless and until otherwise expressly instructed by
the undersigned, shall exclusively follow the entitlement orders and
instructions of the undersigned with respect to the Collateral or the Collateral
Account.


Very truly yours,
The Bank of New York Mellon, not in its individual
    capacity but solely as Indenture Trustee


By: _________________________________
Authorized Signatory    

60

--------------------------------------------------------------------------------




EXHIBIT D - FORM OF ISSUANCE NOTICE
The Bank of New York Mellon
101 Barclay Street, Floor 7W
New York, New York 10286
Attention:    Corporate Trust Administration
Dealing and Trading


Re: Piper Jaffray & Co.-- Series III-A CP Notes $125,000,000
The undersigned, an Authorized Representative of Piper Jaffray & Co., does
hereby request The Bank of New York Mellon, as Issuing Agent under the Second
Amended and Restated Indenture, dated as of April 21, 2014 (as supplemented or
amended, the “Indenture”), between Piper Jaffray & Co., as Issuer, and The Bank
of New York Mellon, as Indenture Trustee, Issuing Agent and Paying Agent, to
issue pursuant to Section 2.14 of the Indenture, Series III-A CP Notes as
follows:
Unless otherwise defined herein, capitalized terms used in this request shall
have the meanings assigned to them in the Indenture and the Collateral Account
Control Agreement, dated as of April 1, 2013, by and between the Issuer, as
Pledgor, and The Bank of New York Mellon, as Securities Intermediary and the
Indenture Trustee, as Secured Party.
Date of Issuance:__________________
Type of Transaction :                  (should specify either Free Delivery or
Delivery vs. Payment)
DTC Participant#                
Maturity Date
Principal Amount
Discount Rate
 
 
 
 
 
 
 
 
 

You are requested to increase the principal amount of the Series III-A CP Notes
Outstanding on your Master Series III-A CP Note Records to the aggregate
principal amount of $________________.
Pursuant to Section 2.14 of the Indenture, the undersigned hereby certifies
that:
(i)After the issuance of the Series III-A CP Notes as hereby requested, and the
retirement of any Series III-A CP Notes maturing concurrently with the issuance
requested hereunder, the aggregate principal amount of the Series III-A CP Notes
will not exceed $125,000,000;
(ii)The term to Maturity of the Series III-A CP Notes as hereby requested is not
less than 27 days and does not exceed 270 days;

61

--------------------------------------------------------------------------------




(iii)To the actual knowledge of the Issuer, no Event of Default has occurred and
is now continuing;
(iv)Each representation, warranty and covenant of the Issuer contained in the
Indenture is satisfied as of the date hereof, and
(v)After the issuance of the Series III-A CP Notes as hereby requested, and the
retirement of any Series III-A CP Notes maturing concurrently with the issuance
requested hereunder, there is no Margin Value Deficiency (i.e., the aggregate
Series III-A CP Note Principal Outstanding immediately after the requested
issuance shall not exceed the Margin Value).
Dated: ___________________
Piper Jaffray & Co.
By: _________________________________
Authorized Representative

62

--------------------------------------------------------------------------------




EXHIBIT E - FORM OF DAILY COLLATERAL REPORT



63

--------------------------------------------------------------------------------




EXHIBIT F - FORM OF COLLATERAL ACCOUNT CONTROL AGREEMENT



64

--------------------------------------------------------------------------------




EXHIBIT G- FORM OF INVESTOR REPRESENTATIVE DESIGNATION
The Bank of New York Mellon
101 Barclay Street, Floor 7W
New York, New York 10286
Attention:    Corporate Trust Administration
Dealing and Trading
Re: Piper Jaffray & Co.-- Series III-A CP Notes $125,000,000
Reference is made to Piper Jaffray Series III-A CP Notes issued pursuant to the
Second Amended and Restated Indenture, dated as of April 21, 2014 (as
supplemented or amended, the “Indenture”), between Piper Jaffray & Co., as
Issuer, and The Bank of New York Mellon, as Indenture Trustee, Issuing Agent and
Paying Agent. The undersigned certifies to you as Trustee under the Indenture
that it is the holder and beneficial owner of the face amount of such notes set
forth below (the “Notes”) and that it shall provide such documentation to verify
such holding as the Trustee shall require. The undersigned further certifies
that it has full authority to execute this form. The undersigned hereby
designates and appoints [Mariner Wealth Advisors/Montage Investments] as its
agent for all purposes in relation to the undersigned’s holding of the Notes,
including for purposes of giving instructions and consents to the Trustee and
acting in conjunction with other holders of Piper Jaffray Series III-A CP Notes
to form a Majority of Series III-A CP Noteholders for purposes of the Indenture.
This appointment shall remain in effect until the undersigned notifies you if
its revocation.
Date:_______________________        ______________________
(Name of Holder)


By:_________________________________
Name:
Title:


Series III- A CP Notes Holdings         
Participant #         
Medallion Guarantee:                     
[Mariner Wealth Advisors OR Montage Investments]


By:_________________________________
Name:
Title:
Phone:
Please fax your form to: The Bank of New York Mellon, as Trustee; Attn: Jeffrey
Katz
Phone# 212-815-2896, Fax# 212-815-2830

65